Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 1 of 97




          APPENDIX A
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 2 of 97




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE:

 EX PARTE APPLICATION OF IRAQ
 TELECOM LIMITED FOR AN EXPEDITED
                                     Case No. _____________
 ORDER   TO     TAKE       DISCOVERY
 PURSUANT TO 28 U.S.C. § 1782

 Applicant.

                        DECLARATION OF KRISTIN N. TAHLER

       Pursuant to 28 U.S.C. § 1746, I, Kristin N. Tahler, declare under penalty of perjury as

follows:

       1.      I am an attorney admitted to practice in New York and California. I am a partner

in the law firm Quinn Emanuel Urquhart & Sullivan, LLP, and serve as counsel for Iraq Telecom

Limited (“Iraq Telecom”) in this matter.

       2.      I submit this declaration in support of the application submitted by Iraq Telecom

for an order under 28 U.S.C. § 1782 permitting Iraq Telecom to take discovery from Citibank,

N.A. (“Citibank”); HSBC Bank (USA), N.A. (“HSBC”); Standard Chartered International (USA),

Ltd. (“Standard Chartered”); the Bank of New York Mellon, N.A. (the “Bank of New York

Mellon”); and Wells Fargo Bank, N.A. (“Wells Fargo”) (collectively, the “Correspondent Banks”)

in the Southern District of New York (the “Application”).

       3.      As counsel for Iraq Telecom in this matter, I am familiar with the information set

forth in this declaration from (1) personal knowledge; and (2) documents I have prepared and/or

reviewed. Because I submit this declaration specifically in support of the Application, it does not

contain each and every fact within my knowledge regarding the topics discussed herein.




                                                1
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 3 of 97




       4.        I understand that Iraq Telecom seeks documents from the Correspondent Banks

relating to, among other things: (1) the relationship between (a) Korek, and (b) IBL Bank SAL

(“IBL Bank”); (2) U.S. dollar (“USD”) loan payments by Korek to IBL (the “IBL Loan”); and (3)

other USD payments relating to Korek’s business (collectively, the “Requested Discovery”). I

further understand that the Requested Discovery relates to (1) two pending complaints before the

Dubai International Financial Center (“DIFC”) Courts (the “DIFC Litigation”); (2) a pending

arbitration administered by the Lebanese Arbitration and Mediation Center (“LAMC”) (the

“LAMC Arbitration”); and (3) one pending and one contemplated arbitration administrated by the

International Chamber of Commerce (“ICC”) (the “ICC Arbitrations”) (collectively, the “Foreign

Proceedings”).

       5.        Attached as Exhibit A is a draft subpoena deuces tecum to Citibank.

       6.        Attached as Exhibit B is a draft subpoena deuces tecum to HSBC.

       7.        Attached as Exhibit C is a draft subpoena deuces tecum to Standard Chartered.

       8.        Attached as Exhibit D is a draft subpoena deuces tecum to The Bank of New York

Mellon.

       9.        Attached as Exhibit E is a draft subpoena deuces tecum to Wells Fargo.

       10.       Attached as Exhibit F is a proposed order granting Iraq Telecom’s Application.




                                                 2
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 4 of 97




                                            *****
       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge and belief.

       Executed in Fort Collins, Colorado on this the 4th of October, 2018.




                                                    Kristin N. Tahler




                                                3
Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 5 of 97




                 Exhibit A
                Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 6 of 97
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________ Districtofof
                                                                             New  York
                                                                               __________
   In re Ex Parte Application of Iraq Telecom Limited                         )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                                 Citibank, N.A.
To:
                                                388 Greenwich Street, New York, New York 10013
                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
            See Rider (attached)


 Place: Quinn Emanuel Urquhart & Sullivan, LLP                                          Date and Time:
           51 Madison Avenue, 22nd Floor, New York, NY 10010
                                                                                                             10/15/2018 10:00 am

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Iraq Telecom Limited                                                     , who issues or requests this subpoena, are:
Kristin N. Tahler, Quinn Emanuel Urquhart & Sullivan, LLP, 865 S. Figueroa St., 10th Floor, Los Angeles, California
90017, Tel: (213) 443-3000 Fax: (213) 443-3100
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                 Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 7 of 97
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                 Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 8 of 97
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 9 of 97




                                              RIDER

       Iraq Telecom Limited (“Iraq Telecom”) serves this subpoena on Citibank, N.A.

(“Citibank”) pursuant to 28 U.S.C. § 1782(a) and Fed. R. Civ. P. 45. Please produce the following

documents, as set forth in the Requests for Production (the “Requests”) in accordance with the

definitions and instructions that appear below.

                                         DEFINITIONS

       Unless otherwise defined, all words and phrases used herein shall be accorded their usual

meaning and shall be interpreted in their common, ordinary sense. As used in these Requests, the

words set forth below shall be defined as follows:

       1.      “Agreement” is used in its broadest ordinary sense and shall mean any oral or

written act or arrangement regarding a course of action, including but not limited to Contracts (as

defined below).

       2.      “BPC” shall mean Banque Pharaon & Chiha, which was acquired by Byblos

(defined below) in 2016, and any present or former (1) affiliates, subsidiaries, and branches of

BPC; and (2) officers, directors, employees, agents or consultants of BPC.

       3.      “Byblos” shall mean Byblos Bank, which acquired BPC in 2016, and any present

or former (1) affiliates, subsidiaries, and branches of Byblos; and (2) officers, directors,

employees, agents or consultants of Byblos.

       4.      “Communication(s)” is used in its broadest ordinary sense and shall mean any

manner or means of disclosure, transfer or exchange of facts, information, ideas, opinions,

inquiries or thoughts, whether by written, oral, mechanical, telephonic, electronic or some other

means of communication, and shall include the information transmitted. For the avoidance of




                                                  1
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 10 of 97




doubt, the term “Communication” shall encompass pictures, photographs, recordings, text

messages or any other means of capturing information.

       5.      “Concerning,” is used in its broadest usual and customary meaning, and, in

addition, shall mean directly or indirectly, in whole or in part, alluding to, analyzing, assessing,

characterizing, commenting on, connected with, constituting, containing an implicit reference to,

describing,   disclosing,   discussing,   evidencing,   explaining,   identifying,   memorializing,

mentioning, noting, pertaining to, recording, referring to, reflecting, regarding, relating to,

representing, showing, stating, suggesting, summarizing, supporting, touching upon, underlying,

or otherwise involving the subject matter of the specified Request.

       6.      “Contract” is used in its broadest ordinary sense and shall mean a legally binding

Agreement between two or more persons.

       7.      “Correspondent Account(s)” shall mean all vostro accounts (i.e., account(s) held

by a correspondent bank on behalf of another bank) maintained or held by Citibank on behalf of

IBL Bank (defined below), BPC, and/or Byblos.

       8.      “CS Ltd” shall mean Korek International (Management) Ltd, a Cayman Islands

company that holds a 56% share in International Holdings Limited (“IHL”), the parent company

of Korek (defined below).

       9.      “CS Ltd Director” shall mean the directors nominated by CS Ltd to serve on the

Board of Directors of IHL, which includes Messrs. Aqrawi, Barzani and Jundi (each of whom is

defined below).

       10.     “Document(s)” shall mean all Electronically Stored Information, data, images, and

system information (e.g., logs or “metadata” created by a computer system detailing and tracking

events on the system, including changes to documents), and all written, printed, typed,




                                                 2
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 11 of 97




photographed, or graphic matter of every type or description, whether comprised of letters, words,

numbers, pictures, sounds or symbols, or any combination thereof, and whether in paper form or

stored on audiotape, videotape, computer, electronic, magnetic or other media (including, for

example, correspondence, electronic mail, text messages, instant message dialogues, calendars,

drawings, spreadsheets, databases, notes, invoices, contracts, facsimiles, voicemail messages,

telephone messages and presentations). The term “Document(s)” specifically includes all drafts,

versions, revisions, amendments, modifications, changes or notes related thereto, including all

non-identical copies such as those that include marginalia, deletions or alterations, or other printed,

stamped, post-it or handwritten revisions or notations.          This definition also includes any

attachments, enclosures, or other matter affixed to or incorporated by reference within any other

Documents responsive to these Requests.

       11.     “Due Diligence Investigation” shall mean the investigation of a foreign bank

undertaken by a U.S. bank prior to entering into a banking relationship with said foreign bank,

including the opening of a correspondent account. Such investigations include any actions taken

pursuant to the obligations set forth in 31 U.S.C. § 5318(i) and 31 C.F.R. § 1010.610.

       12.     “IBL Bank” shall mean IBL Bank SAL, and any present or former (1) affiliates,

subsidiaries, and branches of IBL Bank SAL; and (2) officers, directors, employees, agents or

consultants of IBL Bank SAL.

       13.     “IBL Loan” shall mean the USD 150 million loan made by IBL Bank to Korek

(defined below) pursuant to the Term Loan Agreement, dated December 21, 2011, and any

supplemental agreements thereto.

       14.     “IC4LC” shall mean International Company for Legal Consulting, an unregistered

and unincorporated Lebanese business entity that purportedly acts as a law firm.




                                                  3
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 12 of 97




       15.     “Invoice” is used in its broadest ordinary sense and shall mean a list of goods

shipped or services provided and amounts owed for same.

       16.     “Iraq Telecom” shall mean Iraq Telecom Limited and any present or former

officers, directors, employees, agents or consultants of Iraq Telecom Limited.

       17.     “Korek” shall mean Korek Telecom Company LLC and (1) its parent IHL; (2) any

present or former officers, directors, employees, agents or consultants of Korek Telecom Company

LLC. or IHL; and (3) any accounts held by Korek at IBL Bank, including but not limited to account

number 007 002 244 0700 716 016.

       18.     “Korek S.A.L.” shall mean Korek Telecom S.A.L. and any present or former

officers, directors, employees, agents or consultants of Korek Telecom S.A.L. Korek S.A.L. is a

separate and distinct entity from Korek.

       19.     “Mr. Aqrawi” shall mean Abdulhameed Abdullah Mohammed Salih Aqrawi (also

referred to as Mr. Akrawi and/or Mr. Akravi, etc.), one of the CS Ltd. Directors.

       20.     “Mr. Azar” shall mean Michel Azar, who conducts business under the name of

IC4LC.

       21.     “Mr. Barzani” shall mean Sirwan Saber Mustafa and/or Sirwan Saber Mustafa

Barzani, one of the CS Ltd Directors and the Statutory Manager of Korek under Iraqi law.

       22.     “Mr. Jundi” shall mean Nozad Hussein Jundi, one of the CS Ltd Directors.

       23.     “Mr. Rahmeh” means Raymond Samir Zina Rahmeh (also sometimes referred to

as Mr. Rimon Rahmeh and/or Mr. Rahme), the Independent Director of IHL nominated by CS Ltd.

       24.     “Suppliers” shall mean (a) any and all of the following entities: (i) Darin Group,

(ii) D&A Offshore SAL, (iii) DoubleU, (iv) K-Energy, (v) Halabja Group, (vi) ZR Collection, (vii)

ZR Group, (viii) IC4LC, and/or (ix) any other entities which, based on information available to




                                                4
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 13 of 97




Citibank, Korek made payments for goods and/or services; (b) any parents, subsidiaries, affiliates,

segments, or divisions both presently existing and those that previously existed of the entities set

forth in sub-part (a) of this paragraph, and/or (c) any present or former officers, directors,

employees, consultants, contractors, agents or members of board of directors or board of trustees

of the entities set forth in sub-part (a) of this paragraph.

        25.     “Transaction(s)” shall mean all deposits, withdrawals, incoming wire transfers,

outgoing wire transfers, charges, payments, purchases, returns, bank fees, checks, travelers checks,

letters of credit and drafts typically made between a customer of a bank (including a foreign bank)

and the bank itself.

        26.     “You,” “Your” and/or “Citibank” shall mean Citibank, N.A. and any parents,

subsidiaries, affiliates, segments, or divisions both presently existing and those that previously

existed, and any present or former officers, directors, employees, consultants, contractors, agents

or members of the board of directors or board of trustees for Citibank, N.A.

        27.     The terms “any” and “each” should be understood to include and encompass “all.”

        28.     Where appropriate, the singular form of a word should be interpreted in the plural

and vice versa, to acquire the broadest possible meeting.




                                                    5
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 14 of 97




                                        INSTRUCTIONS

       1.      The obligations and rules of construction set forth in Rule 45 of the Federal Rules

of Civil Procedure are incorporated in these Requests. A copy of Rule 45 sections (c), (d), (e) and

(g) is attached to the subpoena.

       2.      Unless otherwise stated in a specific Request, these Requests seek responsive

information and Documents authored, generated, disseminated, drafted, produced, reproduced or

otherwise created or distributed or relating to the period January 1, 2011 through the present.

       3.      With respect to the documents produced, You shall produce them as they are kept

in Your usual course of business, including, if applicable, in their native format. A draft of a

Document is unique and separate from the final version of that Document. All drafts of each

Document are to be produced, without abbreviation or redaction.

       4.      Each Request seeks production of each Document in its entirety, without

abbreviation or redaction, including, without limitation, all attachments, transmittal sheets, notes,

cover letters, exhibits, enclosures, and all drafts and non-identical copies of each Document.

       5.      Documents attached to each other shall not be separated and shall be produced

together.

       6.      A Document with handwritten, typewritten or other recorded notes, editing marks,

etc., is a separate, unique Document and is not, and shall not be deemed to be, identical to one

without such modifications, additions, or deletions.

       7.      Each Request shall be construed independently, and no Request shall be viewed as

limiting the scope of any other Request.

       8.      If no Documents are responsive to a particular Request, You are to state that no

responsive Documents exist for that particular Request.




                                                 6
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 15 of 97




       9.      If any Document or any part of a Document responsive to a Request is withheld

from production on the basis of any claim of privilege, You shall submit, in lieu of such Document,

a written statement identifying: (a) the nature of the privilege (including attorney work product)

which is being claimed; (b) the general subject matter of the Document and a description of the

file or other location where it was found; (c) the type or general nature of the Document (i.e.,

whether it is a letter, memorandum, invoice, email, etc.) and the number of pages of which it

consists; (d) the date of the Document; (e) the author(s) and recipient(s) of the Document; and (f)

the addresses of the Document and any other recipients.

       10.     You are further requested to provide all non-privileged portions of Documents

containing material over which a claim of privilege has been asserted by excising, concealing, or

otherwise protecting the portions for which a privilege is asserted, but only to the extent that such

excise, concealment, or other protection is strictly necessary for the purposes of the claim of

privilege.

       11.     The Requests in this Rider are continuing in nature. If, after producing the

requested Documents, You obtain or become aware of any further responsive Documents, You

must produce to Defendant such additional Documents. Such additional Documents are to be

promptly produced at the offices of Quinn Emanuel Urquhart & Sullivan, LLP, 51 Madison

Avenue, 22nd Floor, New York, NY 10010.

       12.     Unless otherwise indicated, the Documents requested include all Documents in

Your possession, custody or control. Without limitation of the terms “possession, custody or

control,” as used in the preceding sentence, a Document is in Your possession, custody or control

if You have actual possession or custody or the right or practical ability to obtain the Document or

a copy thereof upon demand from one or more of Your affiliates, parents, subsidiaries, divisions,




                                                 7
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 16 of 97




related companies or predecessors-in-interest, officers, directors, employees, agents, consultants,

representatives, independent contractors, advisors, attorneys and any other person or public or

private entity that has actual physical possession thereof.

       13.     If a Document is partially responsive, the whole Document shall be produced with

no redactions for responsiveness.




                                                  8
       Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 17 of 97




                    CATEGORIES OF DOCUMENTS TO BE PRODUCED

  I.     DOCUMENT REQUESTS RELATING TO IBL BANK

              A. Relationship between Citibank and IBL Bank

         1.      Documents and Communications sufficient to show the nature and terms of IBL

Bank’s relationship with Citibank, including but not limited to any Agreements or Contracts

relating to correspondent banking services provided by Citibank to IBL Bank, either directly or

through a third party.

         2.      Documents and Communications sufficient to show the identifying information,

including account number(s) and ultimate beneficial owner(s), of each of IBL Bank’s past and

current Correspondent Accounts with Citibank.

         3.      Documents and Communications sufficient to show the identities of each

individual, corporation or other entity authorized to access or control, either directly or

indirectly, each of IBL Bank’s past and current Correspondent Accounts with Citibank.

         4.      All Documents and Communications Concerning Citibank’s Due Diligence

Investigation(s) of IBL Bank to the extent such Investigations concerned, related to, or referenced

Korek, Korek S.A.L., the CS Ltd Directors, Mr. Rahmeh, the Suppliers, and/or Mr. Azar.

              B. Transactions Relating to the IBL Loan

         5.      All Documents and Communications Concerning the IBL Loan, including but not

limited to IBL Bank’s instructions to Citibank as to how it should maintain, dispense or transfer

funds associated with the IBL Loan once received in IBL’s Correspondent Account(s) with

Citibank.

         6.      All Documents and Communications Concerning Transactions between Korek

and IBL Bank which (1) were processed through or otherwise involved IBL Bank’s




                                                9
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 18 of 97




Correspondent Account(s) with Citibank, and (2) relate to, reference or otherwise involve the IBL

Loan, including but not limited to:

        (a)     Copies of SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the

Transactions;

       (b)      Documents and Communications sufficient to show the (i) amount of each
Transaction; (ii) date of the Transaction; (iii) originating account of the Transaction (e.g., Korek’s
IBL Bank account); (iv) beneficial owner of the originating account; (v) the intermediary bank(s)
involved in the Transaction, if any; (vi) receiving account of the Transaction (e.g., the IBL Bank
account into which IBL Bank received loan payments); (vii) beneficial owner of the receiving
account; (viii) stated purpose or reason for each Transaction; (ix) special instructions relating to
the Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

        (c)   Any Agreements, Contracts or other Documents Concerning the terms of the IBL
Loan, including but not limited to any Agreements or Contracts between (i) IBL Bank and Korek;
(ii) IBL Bank and Korek S.A.L.; (iii) IBL Bank and Mr. Barzani; and (iv) IBL Bank and Mr.
Rahmeh;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)     Any Documents or Communications Concerning divergent, errant or otherwise
suspicious Transactions relating to the IBL Loan, including but not limited to IBL Bank’s
explanations in connection with the same.

        7.      All Documents and Communications Concerning Transactions involving IBL

Bank Account Number 007 002 244 0700 716 016, which (1) were processed through or

otherwise involved IBL Bank’s Correspondent Accounts with Citibank, and (2) relate to, reference

or otherwise involve the IBL Loan, including but not limited to:

        (a)     Copies of SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the

Transactions;

        (b)     Documents and Communications sufficient to show the (i) amount of each
Transaction; (ii) date of the Transaction; (iii) originating account of the Transaction; (iv) beneficial
owner of the originating account; (v) the intermediary bank(s) involved in the Transaction, if any;
(vi) receiving account of the Transaction; (vii) beneficial owner of the receiving account; (viii)




                                                  10
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 19 of 97




stated purpose or reason for each Transaction; (ix) special instructions relating to the Transaction,
if any; (x) notify party for the Transaction, if any; and (xi) other details of the Transaction, if any;

       (c)    Any Agreements, Contracts or other Documents concerning the terms of the IBL
Loan, including but not limited to any Documents relating to or referencing (i) the collateral
securing repayment of the IBL Loan; or (ii) the interest payments made by Korek pursuant to the
IBL Loan;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

         (e)   any Documents or Communications Concerning divergent, errant or otherwise
suspicious Transactions relating to (i) IBL Bank account number 007 002 244 0700 716 016; and
(ii) the IBL Loan, including but not limited to IBL Bank’s explanations in connection with the
same.

        8.      All Documents and Communications Concerning Transactions involving Mr.

Barzani’s IBL Bank Account, which (1) were processed through or otherwise involved IBL

Bank’s Correspondent Accounts with Citibank, and (2) relate to, reference or otherwise involve

the IBL Loan, including but not limited to:

        (a)     Copies of SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the

Transactions;

        (b)     Documents and Communications sufficient to show the (i) amount of each
Transaction; (ii) date of the Transaction; (iii) originating account of the Transaction (e.g., the IBL
Bank account into which IBL Bank received loan payments); (iv) beneficial owner of the
originating account; (v) the intermediary bank(s) involved in the Transaction, if any; (vi) receiving
account of the Transaction (e.g., Mr. Barzani’s IBL Bank account); (vii) beneficial owner of the
receiving account; (viii) stated purpose or reason for each Transaction; (ix) special instructions
relating to the Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details
of the Transaction, if any;

       (c)    Any Agreements, Contracts or other Documents concerning the terms of the IBL
Loan, including but not limited to any Documents relating to or referencing (i) the collateral
securing repayment of the IBL Loan; or (ii) the interest payments made by Korek pursuant to the
IBL Loan;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and




                                                   11
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 20 of 97




       (e)     Any Documents or Communications Concerning divergent, errant or otherwise
suspicious Transactions relating to (i) Mr. Barzani’s IBL Bank Account and (ii) the IBL Loan,
including but not limited to IBL Bank’s explanations in connection with the same.

       9.       All Documents and Communications Concerning Transactions between HSBC

Bank Middle East Limited UAE Branch (“HSBC UAE”) Account Number 022 2525 22 100

and IBL Bank, either directly or indirectly, which (1) were processed through IBL Bank’s

Correspondent Account(s) with Citibank, and (2) relate to, reference or otherwise involve the IBL

Loan, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

         (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of the Transaction; (iii) the originating account(s) of each Transaction;
(iv) beneficial owner(s) of the originating account(s); (v) identity of any intermediary banks; (vi)
receiving account(s) of each Transaction; (vii) beneficial owner(s) of the receiving account(s);
(viii) stated purpose or reason for each Transaction; (ix) special instructions relating to the
Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

         (c)    Any Contracts, Agreements or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between HSBC UAE Account Number 022 2525 22 100 and IBL Bank.

             C. Transactions Relating to Korek’s Supplier Payments

       10.      All Documents and Communications Concerning Transactions Between Korek

and the Suppliers, which were processed through or otherwise involved IBL Bank’s

Correspondent Accounts with Citibank, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;




                                                12
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 21 of 97




         (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of the Transaction; (iii) the originating account(s) of each Transaction;
(iv) beneficial owner(s) of the originating account(s); (v) identity of any intermediary banks; (vi)
receiving account(s) of each Transaction; (vii) beneficial owner(s) of the receiving account(s);
(viii) stated purpose or reason for each Transaction; (ix) special instructions relating to the
Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

         (c)    Any Contracts, Agreements or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and the Suppliers.

       11.     All Documents and Communications Concerning Transactions Between Korek

and IBL Bank account number 169160 (IBAN Number LB 80005200070023020169160014 or

LB80005200070021100169160013), which were processed or otherwise involved IBL Bank’s

Correspondent Accounts with Citibank, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

         (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) date of the Transaction; (iii) the originating account(s) of each Transaction; (iv)
beneficial owner(s) of the originating account(s); (v) identity of any intermediary banks; (vi)
receiving account(s) of each Transaction; (vii) beneficial owner(s) of the receiving account(s);
(viii) stated purpose or reason for each Transaction; (ix) special instructions relating to the
Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

         (c)    Any Contracts, Agreements, or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and IBL Bank account number 169160 (IBAN Number
LB 80005200070023020169160014 or LB80005200070021100169160013).




                                                 13
      Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 22 of 97




        12.    All Documents and Communications Concerning Transactions Between Korek

and      the    IBL      Bank      account      associated     with      IBAN       Number       LB

82005200070023010704371010, which were processed or otherwise involved IBL Bank’s

Correspondent Accounts with Citibank, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

         (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) date of the Transaction; (iii) the originating account(s) of each Transaction; (iv)
beneficial owner(s) of the originating account(s); (v) identity of any intermediary banks; (vi)
receiving account(s) of each Transaction; (vii) beneficial owner(s) of the receiving account(s);
(viii) stated purpose or reason for each Transaction; (ix) special instructions relating to the
Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

         (c)    Any Contracts, Agreements, or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and IBL Bank account associated with IBAN Number LB
82005200070023010704371010.

        13.    All Documents and Communications Concerning Transactions between Korek

and IBL Bank Account number 700675 (IBAN Number LB 50005200070023010700675013),

which were processed through or otherwise involved IBL Bank’s Correspondent Account(s) with

Citibank, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

        (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of each Transaction; (iii) the originating account(s) of each Transaction
(e.g., Korek’s IBL Bank account); (iv) beneficial owner(s) of the originating account(s); (v)
identity of any intermediary banks; (vi) receiving account(s) of each Transaction (e.g., the
Supplier’s bank accounts); (vii) beneficial owner(s) of the receiving account(s); (viii) stated




                                                 14
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 23 of 97




purpose or reason for each Transaction; (ix) special instructions relating to the Transaction, if any;
(x) notify party for the Transaction, if any; and (xi) other details of the Transaction, if any;

         (c)    Any Contracts, agreements, or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and IBL Bank account number 700675 (IBAN Number
LB 50005200070023010700675013).

       14.     All Documents and Communications Concerning Transactions between Korek

and IBL Bank Account number 403599 (IBAN number LB45 0052 0004 0023 0104 0359

9015), which were processed through or otherwise involved IBL Bank’s Correspondent

Account(s) with Citibank, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

        (b)     Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of each Transaction; (iii) the originating account(s) of each Transaction
(e.g., Korek’s IBL Bank account); (iv) beneficial owner(s) of the originating account(s); (v)
identity of any intermediary banks; (vi) receiving account(s) of each Transaction (e.g., the
Supplier’s bank accounts); (vii) beneficial owner(s) of the receiving account(s); (viii) stated
purpose or reason for each Transaction; (ix) special instructions relating to the Transaction, if any;
(x) notify party for the Transaction, if any; and (xi) other details of the Transaction, if any;

         (c)    Any Contracts, Agreements, or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and IBL Bank account number 403599 (IBAN Number
LB45 0052 0004 0023 0104 0359 9015).




                                                 15
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 24 of 97




             D. Transactions Involving or Relating to Korek S.A.L.

       15.      All Documents and Communications relating to IBL Bank’s relationship, if any,

with Korek S.A.L., including but not limited to:

        (a)    Transactions between IBL Bank and Korek S.A.L., which were processed through
or otherwise involved IBL Bank’s Correspondent Accounts with Citibank;

         (b)    Agreements, Contracts or other Documents relating to, supporting, or purporting to
justify the Transactions discussed in sub-part (a) of this paragraph; and

       (c)     Documents and Communications sufficient to identify Korek S.A.L.’s bank
accounts, including but not limited to: (1) the name of the bank(s) and account number(s); (2)
beneficial owners of such account(s); and (3) any other details relating to Korek S.A.L.’s bank
accounts.

  II. DOCUMENT REQUESTS RELATING TO BPC AND BYBLOS

             A. Relationship between Citibank and Byblos/BPC

       16.      Documents and Communications Concerning the nature and terms of the

relationship between Citibank and Byblos and/or BPC, including any Contracts, Agreements

or other Documents relating to any correspondent banking services provided by Citibank to Byblos

and/or BPC, either directly or through a third party.

       17.      Documents and Communications sufficient to show the identifying information,

including account number(s) and ultimate beneficial owner(s), of each past and current

Correspondent Account held by Citibank on behalf of Byblos and/or BPC.

       18.      Documents and Communications sufficient to show the identities of each

individual, corporation or other entity authorized to access or control, either directly or

indirectly, each of Byblos’s and/or BPC’s Correspondent Accounts with Citibank.

       19.      All Documents and Communications Concerning Citibank’s Due Diligence

Investigation(s) of Byblos and/or BPC, if any, to the extent such Investigation(s) concerned,




                                                16
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 25 of 97




related to, involved and/or mentioned Korek, Korek S.A.L., the CS Ltd Directors, Mr. Rahmeh,

Mr. Azar, or the Suppliers.

             B. Transactions between Korek and Byblos/BPC

       20.      All Documents and Communications Concerning Transactions between Korek

and BPC account number 033180 (IBAN Number LB81 0035 0004 0000 0000 0003 3180),

which were processed through or otherwise involved Byblos’s and/or BPC’s Correspondent

Accounts with Citibank, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

         (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of each Transaction; (iii) the originating account(s) of each Transaction;
(iv) beneficial owner(s) of the originating account(s); (v) identity of any intermediary banks; (vi)
receiving account(s) of each Transaction; (vii) beneficial owner(s) of the receiving account(s);
(viii) stated purpose or reason for each Transaction; (ix) special instructions relating to the
Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

         (c)    Any Contracts, Agreements, or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and BPC account number 033180 (IBAN Number LB81
0035 0004 0000 0000 0003 3180).




                                                 17
Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 26 of 97




                  Exhibit B
               Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 27 of 97
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________ Districtofof
                                                                             New  York
                                                                               __________
   In re Ex Parte Application of Iraq Telecom Limited                         )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                                HSBC (USA), N.A.
To:
                                                   452 Fifth Avenue, New York, New York 10005
                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
            See Rider (attached)


 Place: Quinn Emanuel Urquhart & Sullivan, LLP                                          Date and Time:
           51 Madison Avenue, 22nd Floor, New York, NY 10010
                                                                                                             10/15/2018 10:00 am

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Iraq Telecom Limited                                                     , who issues or requests this subpoena, are:
Kristin N. Tahler, Quinn Emanuel Urquhart & Sullivan, LLP, 865 S. Figueroa St., 10th Floor, Los Angeles, California
90017, Tel: (213) 443-3000 Fax: (213) 443-3100
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 28 of 97
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 29 of 97
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 30 of 97




                                              RIDER

       Iraq Telecom Limited (“Iraq Telecom”) serves this subpoena on HSBC Bank (USA), N.A.

(“HSBC”) pursuant to 28 U.S.C. § 1782(a) and Fed. R. Civ. P. 45. Please produce the following

documents, as set forth in the Requests for Production (the “Requests”) in accordance with the

definitions and instructions that appear below.

                                          DEFINITIONS

       Unless otherwise defined, all words and phrases used herein shall be accorded their usual

meaning and shall be interpreted in their common, ordinary sense. As used in these Requests, the

words set forth below shall be defined as follows:

       1.      “Agreement” is used in its broadest ordinary sense and shall mean any oral or

written act or arrangement regarding a course of action, including but not limited to Contracts (as

defined below).

       2.      “Communication(s)” is used in its broadest ordinary sense and shall mean any

manner or means of disclosure, transfer or exchange of facts, information, ideas, opinions,

inquiries or thoughts, whether by written, oral, mechanical, telephonic, electronic or some other

means of communication, and shall include the information transmitted. For the avoidance of

doubt, the term “Communication” shall encompass pictures, photographs, recordings, text

messages or any other means of capturing information.

       3.      “Concerning,” is used in its broadest usual and customary meaning, and, in

addition, shall mean directly or indirectly, in whole or in part, alluding to, analyzing, assessing,

characterizing, commenting on, connected with, constituting, containing an implicit reference to,

describing,   disclosing,   discussing,   evidencing,   explaining,   identifying,   memorializing,

mentioning, noting, pertaining to, recording, referring to, reflecting, regarding, relating to,




                                                  1
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 31 of 97




representing, showing, stating, suggesting, summarizing, supporting, touching upon, underlying,

or otherwise involving the subject matter of the specified Request.

       4.      “Contract” is used in its broadest ordinary sense and shall mean a legally binding

Agreement between two or more persons.

       5.      “Correspondent Account(s)” shall mean all vostro accounts (i.e., account(s) held

by a correspondent bank on behalf of another bank) maintained or held by HSBC on behalf of

HSBC UAE (defined below).

       6.      “CS Ltd” shall mean Korek International (Management) Ltd, a Cayman Islands

company that holds a 56% share in International Holdings Limited (“IHL”), the parent company

of Korek (defined below).

       7.      “CS Ltd Director” shall mean the directors nominated by CS Ltd to serve on the

Board of Directors of IHL, which includes Messrs. Aqrawi, Barzani and Jundi (each of whom is

defined below).

       8.      “Document(s)” shall mean all Electronically Stored Information, data, images, and

system information (e.g., logs or “metadata” created by a computer system detailing and tracking

events on the system, including changes to documents), and all written, printed, typed,

photographed, or graphic matter of every type or description, whether comprised of letters, words,

numbers, pictures, sounds or symbols, or any combination thereof, and whether in paper form or

stored on audiotape, videotape, computer, electronic, magnetic or other media (including, for

example, correspondence, electronic mail, text messages, instant message dialogues, calendars,

drawings, spreadsheets, databases, notes, invoices, contracts, facsimiles, voicemail messages,

telephone messages and presentations). The term “Document(s)” specifically includes all drafts,

versions, revisions, amendments, modifications, changes or notes related thereto, including all




                                                2
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 32 of 97




non-identical copies such as those that include marginalia, deletions or alterations, or other printed,

stamped, post-it or handwritten revisions or notations.          This definition also includes any

attachments, enclosures, or other matter affixed to or incorporated by reference within any other

Documents responsive to these Requests.

       9.      “Due Diligence Investigation” shall mean the investigation of a foreign bank

undertaken by a U.S. bank prior to entering into a banking relationship with said foreign bank,

including the opening of a correspondent account. Such investigations include any actions taken

pursuant to the obligations set forth in 31 U.S.C. § 5318(i) and 31 C.F.R. § 1010.610.

       10.     “HSBC UAE” shall mean HSBC Bank Middle East Limited UAE Branch, and any

present or former (1) affiliates, subsidiaries, and branches of IBL Bank SAL; and (2) officers,

directors, employees, agents or consultants of HSBC UAE.

       11.     “IBL Bank” shall mean IBL Bank SAL, and any present or former (1) affiliates,

subsidiaries, and branches of IBL Bank SAL; and (2) officers, directors, employees, agents or

consultants of IBL Bank SAL.

       12.     “IBL Loan” shall mean the USD 150 million loan made by IBL Bank to Korek

(defined below) pursuant to the Term Loan Agreement, dated December 21, 2011, and any

supplemental agreements thereto.

       13.     “IC4LC” shall mean International Company for Legal Consulting, an unregistered

and unincorporated Lebanese business entity that purportedly acts as a law firm.

       14.     “Invoice” is used in its broadest ordinary sense and shall mean a list of goods

shipped or services provided and amounts owed for same.

       15.     “Iraq Telecom” shall mean Iraq Telecom Limited and any present or former

officers, directors, employees, agents or consultants of Iraq Telecom Limited.




                                                  3
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 33 of 97




       16.     “Korek” shall mean (1) Korek Telecom Company LLC and its parent IHL; (2) any

present or former officers, directors, employees, agents or consultants of Korek Telecom Company

LLC. or IHL; and (3) any accounts held by Korek at HSBC UAE, including but not limited to

account number 02 225 224 14 35.

       17.     “Korek S.A.L.” shall mean Korek Telecom S.A.L. and any present or former

officers, directors, employees, agents or consultants of Korek Telecom S.A.L. Korek S.A.L. is a

separate and distinct entity from Korek.

       18.     “Mr. Aqrawi” shall mean Abdulhameed Abdullah Mohammed Salih Aqrawi, one

of the CS Ltd. Directors.

       19.     “Mr. Aqrawi” shall mean Abdulhameed Abdullah Mohammed Salih Aqrawi (also

referred to as Mr. Akrawi and/or Mr. Akravi, etc.), one of the CS Ltd. Directors.

       20.     “Mr. Azar” shall mean Michel Azar, who conducts business under the name of

IC4LC.

       21.     “Mr. Barzani” shall mean Sirwan Saber Mustafa and/or Sirwan Saber Mustafa

Barzani, one of the CS Ltd Directors and the Statutory Manager of Korek under Iraqi law.

       22.     “Mr. Jundi” shall mean Nozad Hussein Jundi, one of the CS Ltd Directors.

       23.     “Mr. Rahmeh” means Raymond Samir Zina Rahmeh (also sometimes referred to

as Mr. Rimon Rahmeh and/or Mr. Rahme), the Independent Director of IHL nominated by CS Ltd.

       23.     “Suppliers” shall mean (a) any and all of the following entities: (i) Darin Group;

(ii) D&A Offshore SAL; (iii) DoubleU; (iv) K-Energy; (iv) Halabja Group; (v) ZR Collection; (vi)

ZR Group; (vii) IC4LC; and/or (viii) any other entities which, based on information available to

HSBC, Korek made payments for goods and/or services; (b) any parents, subsidiaries, affiliates,

segments, or divisions both presently existing and those that previously existed of the entities set




                                                 4
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 34 of 97




forth in sub-part (a) of this paragraph, and/or (c) any present or former officers, directors,

employees, consultants, contractors, agents or members of board of directors or board of trustees

of the entities set forth in sub-part (a) of this paragraph.

        24.     “Transaction(s)” shall mean all deposits, withdrawals, incoming wire transfers,

outgoing wire transfers, charges, payments, purchases, returns, bank fees, checks, travelers checks,

letters of credit and drafts typically made between a customer of a bank (including a foreign bank)

and the bank itself.

        25.     “You,” “Your” and/or “HSBC” shall mean HSBC, N.A. and any parents,

subsidiaries, affiliates, segments, or divisions both presently existing and those that previously

existed, and any present or former officers, directors, employees, consultants, contractors, agents

or members of the board of directors or board of trustees for HSBC, N.A.

        26.     The terms “any” and “each” should be understood to include and encompass “all.”

        27.     Where appropriate, the singular form of a word should be interpreted in the plural

and vice versa, to acquire the broadest possible meeting.




                                                    5
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 35 of 97




                                        INSTRUCTIONS

       1.      The obligations and rules of construction set forth in Rule 45 of the Federal Rules

of Civil Procedure are incorporated in these Requests. A copy of Rule 45 sections (c), (d), (e) and

(g) is attached to the subpoena.

       2.      Unless otherwise stated in a specific Request, these Requests seek responsive

information and Documents authored, generated, disseminated, drafted, produced, reproduced or

otherwise created or distributed or relating to the period January 1, 2011 through the present.

       3.      With respect to the documents produced, You shall produce them as they are kept

in Your usual course of business, including, if applicable, in their native format. A draft of a

Document is unique and separate from the final version of that Document. All drafts of each

Document are to be produced, without abbreviation or redaction.

       4.      Each Request seeks production of each Document in its entirety, without

abbreviation or redaction, including, without limitation, all attachments, transmittal sheets, notes,

cover letters, exhibits, enclosures, and all drafts and non-identical copies of each Document.

       5.      Documents attached to each other shall not be separated and shall be produced

together.

       6.      A Document with handwritten, typewritten or other recorded notes, editing marks,

etc., is a separate, unique Document and is not, and shall not be deemed to be, identical to one

without such modifications, additions, or deletions.

       7.      Each Request shall be construed independently, and no Request shall be viewed as

limiting the scope of any other Request.

       8.      If no Documents are responsive to a particular Request, You are to state that no

responsive Documents exist for that particular Request.




                                                 6
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 36 of 97




       9.      If any Document or any part of a Document responsive to a Request is withheld

from production on the basis of any claim of privilege, You shall submit, in lieu of such Document,

a written statement identifying: (a) the nature of the privilege (including attorney work product)

which is being claimed; (b) the general subject matter of the Document and a description of the

file or other location where it was found; (c) the type or general nature of the Document (i.e.,

whether it is a letter, memorandum, invoice, email, etc.) and the number of pages of which it

consists; (d) the date of the Document; (e) the author(s) and recipient(s) of the Document; and (f)

the addresses of the Document and any other recipients.

       10.     You are further requested to provide all non-privileged portions of Documents

containing material over which a claim of privilege has been asserted by excising, concealing, or

otherwise protecting the portions for which a privilege is asserted, but only to the extent that such

excise, concealment, or other protection is strictly necessary for the purposes of the claim of

privilege.

       11.     The Requests in this Rider are continuing in nature. If, after producing the

requested Documents, You obtain or become aware of any further responsive Documents, You

must produce to Defendant such additional Documents. Such additional Documents are to be

promptly produced at the offices of Quinn Emanuel Urquhart & Sullivan, LLP, 51 Madison

Avenue, 22nd Floor, New York, NY 10010.

       12.     Unless otherwise indicated, the Documents requested include all Documents in

Your possession, custody or control. Without limitation of the terms “possession, custody or

control,” as used in the preceding sentence, a Document is in Your possession, custody or control

if You have actual possession or custody or the right or practical ability to obtain the Document or

a copy thereof upon demand from one or more of Your affiliates, parents, subsidiaries, divisions,




                                                 7
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 37 of 97




related companies or predecessors-in-interest, officers, directors, employees, agents, consultants,

representatives, independent contractors, advisors, attorneys and any other person or public or

private entity that has actual physical possession thereof.

       13.     If a Document is partially responsive, the whole Document shall be produced with

no redactions for responsiveness.




                                                  8
       Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 38 of 97




                  CATEGORIES OF DOCUMENTS TO BE PRODUCED

  I.     TRANSACTIONS RELATING TO IBL BANK AND THE IBL LOAN

         1.    All Documents and Communications between January 1, 2011 and December 31,

2011 Concerning Transactions between Korek’s HSBC Account Number 022 2522 41 435 and

HSBC UAE Account Number 022 2525 22 100 which (1) were processed through HSBC UAE’s

Correspondent Account(s) with HSBC, or (2) otherwise involved HSBC , including but not limited

to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

         (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of the Transaction; (iii) the originating account(s) of each Transaction;
(iv) beneficial owner(s) of the originating account(s); (v) identity of any intermediary banks; (vi)
receiving account(s) of each Transaction; (vii) beneficial owner(s) of the receiving account(s);
(viii) stated purpose or reason for each Transaction; (ix) special instructions relating to the
Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

         (c)    Any Contracts, Agreements or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek’s HSBC Account Number 022 2522 41 435 and HSBC
UAE Account Number 022 2525 22 100.

         2.    All Documents and Communications Concerning Transactions between HSBC

UAE Account Number 022 2525 22 100 and IBL Bank, either directly or indirectly, which

(1) were processed through HSBC UAE’s Correspondent Account(s) with HSBC, or (2) otherwise

involved HSBC, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;




                                                 9
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 39 of 97




         (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of the Transaction; (iii) the originating account(s) of each Transaction;
(iv) beneficial owner(s) of the originating account(s); (v) identity of any intermediary banks; (vi)
receiving account(s) of each Transaction; (vii) beneficial owner(s) of the receiving account(s);
(viii) stated purpose or reason for each Transaction; (ix) special instructions relating to the
Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

         (c)    Any Contracts, Agreements or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between HSBC UAE Account Number 022 2525 22 100 and IBL Bank.

  II. TRANSACTIONS RELATING TO KOREK’S SUPPLIER PAYMENTS

       3.      All Documents and Communications Concerning Transactions Between Korek

and the Suppliers, which (1) were processed through HSBC UAE’s Correspondent Account(s)

with HSBC, or (2) otherwise involved HSBC, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

         (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of the Transaction; (iii) the originating account(s) of each Transaction;
(iv) beneficial owner(s) of the originating account(s); (v) identity of any intermediary banks; (vi)
receiving account(s) of each Transaction; (vii) beneficial owner(s) of the receiving account(s);
(viii) stated purpose or reason for each Transaction; (ix) special instructions relating to the
Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

         (c)    Any Contracts, Agreements or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and the Suppliers.




                                                10
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 40 of 97




       4. All Documents and Communications Concerning Transactions Between Korek and

IBL Bank account number 169160 (IBAN Number LB 80005200070023020169160014 or LB

80005200070021100169160013), which (1) were processed through HSBC UAE’s Correspondent

Account(s) with HSBC, or (2) otherwise involved HSBC, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

         (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of the Transaction; (iii) the originating account(s) of each Transaction;
(iv) beneficial owner(s) of the originating account(s); (v) identity of any intermediary banks; (vi)
receiving account(s) of each Transaction; (vii) beneficial owner(s) of the receiving account(s);
(viii) stated purpose or reason for each Transaction; (ix) special instructions relating to the
Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

         (c)    Any Contracts, Agreements, or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and IBL Bank account number 169160 (IBAN Number
LB 80005200070023020169160014 or LB80005200070021100169160013).




                                                11
Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 41 of 97




                  Exhibit C
               Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 42 of 97
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________ Districtofof
                                                                             New  York
                                                                               __________
   In re Ex Parte Application of Iraq Telecom Limited                         )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                 Standard Chartered International (USA) Ltd.
To:
                                           1095 Avenue of the Americas, New York, New York 10036
                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
            See Rider (attached)


 Place: Quinn Emanuel Urquhart & Sullivan, LLP                                          Date and Time:
           51 Madison Avenue, 22nd Floor, New York, NY 10010
                                                                                                             10/15/2018 10:00 am

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Iraq Telecom Limited                                                     , who issues or requests this subpoena, are:
Kristin N. Tahler, Quinn Emanuel Urquhart & Sullivan, LLP, 865 S. Figueroa St., 10th Floor, Los Angeles, California
90017, Tel: (213) 443-3000 Fax: (213) 443-3100
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 43 of 97
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 44 of 97
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 45 of 97




                                              RIDER

       Iraq Telecom Limited (“Iraq Telecom”) serves this subpoena on Standard Chartered

International (USA) Ltd. (“Standard Chartered”) pursuant to 28 U.S.C. § 1782(a) and Fed. R. Civ.

P. 45. Please produce the following documents, as set forth in the Requests for Production (the

“Requests”) in accordance with the definitions and instructions that appear below.

                                         DEFINITIONS

       Unless otherwise defined, all words and phrases used herein shall be accorded their usual

meaning and shall be interpreted in their common, ordinary sense. As used in these Requests, the

words set forth below shall be defined as follows:

       1.      “Agreement” is used in its broadest ordinary sense and shall mean any oral or

written act or arrangement regarding a course of action, including but not limited to Contracts (as

defined below).

       2.      “BPC” shall mean Banque Pharaon & Chiha, which was acquired by Byblos

(defined below) in 2016, and any present or former (1) affiliates, subsidiaries, and branches of

BPC; and (2) officers, directors, employees, agents or consultants of BPC.

       3.      “Byblos” shall mean Byblos Bank, which acquired BPC in 2016, and any present

or former (1) affiliates, subsidiaries, and branches of Byblos; and (2) officers, directors,

employees, agents or consultants of Byblos.

       4.      “Communication(s)” is used in its broadest ordinary sense and shall mean any

manner or means of disclosure, transfer or exchange of facts, information, ideas, opinions,

inquiries or thoughts, whether by written, oral, mechanical, telephonic, electronic or some other

means of communication, and shall include the information transmitted. For the avoidance of




                                                1
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 46 of 97




doubt, the term “Communication” shall encompass pictures, photographs, recordings, text

messages or any other means of capturing information.

       5.      “Concerning,” is used in its broadest usual and customary meaning, and, in

addition, shall mean directly or indirectly, in whole or in part, alluding to, analyzing, assessing,

characterizing, commenting on, connected with, constituting, containing an implicit reference to,

describing,   disclosing,   discussing,   evidencing,   explaining,   identifying,   memorializing,

mentioning, noting, pertaining to, recording, referring to, reflecting, regarding, relating to,

representing, showing, stating, suggesting, summarizing, supporting, touching upon, underlying,

or otherwise involving the subject matter of the specified Request.

       6.      “Contract” is used in its broadest ordinary sense and shall mean a legally binding

Agreement between two or more persons.

       7.      “Correspondent Account(s)” shall mean all vostro accounts (i.e., account(s) held

by a correspondent bank on behalf of another bank) maintained or held by Standard Chartered on

behalf of BPC and/or Byblos.

       8.      “CS Ltd” shall mean Korek International (Management) Ltd, a Cayman Islands

company that holds a 56% share in International Holdings Limited (“IHL”), the parent company

of Korek (defined below).

       9.      “CS Ltd Director” shall mean the directors nominated by CS Ltd to serve on the

Board of Directors of IHL, which includes Messrs. Aqrawi, Barzani and Jundi (each of whom is

defined below).

       10.     “Document(s)” shall mean all Electronically Stored Information, data, images, and

system information (e.g., logs or “metadata” created by a computer system detailing and tracking

events on the system, including changes to documents), and all written, printed, typed,




                                                 2
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 47 of 97




photographed, or graphic matter of every type or description, whether comprised of letters, words,

numbers, pictures, sounds or symbols, or any combination thereof, and whether in paper form or

stored on audiotape, videotape, computer, electronic, magnetic or other media (including, for

example, correspondence, electronic mail, text messages, instant message dialogues, calendars,

drawings, spreadsheets, databases, notes, invoices, contracts, facsimiles, voicemail messages,

telephone messages and presentations). The term “Document(s)” specifically includes all drafts,

versions, revisions, amendments, modifications, changes or notes related thereto, including all

non-identical copies such as those that include marginalia, deletions or alterations, or other printed,

stamped, post-it or handwritten revisions or notations.          This definition also includes any

attachments, enclosures, or other matter affixed to or incorporated by reference within any other

Documents responsive to these Requests.

       11.     “Due Diligence Investigation” shall mean the investigation of a foreign bank

undertaken by a U.S. bank prior to entering into a banking relationship with said foreign bank,

including the opening of a correspondent account. Such investigations include any actions taken

pursuant to the obligations set forth in 31 U.S.C. § 5318(i) and 31 C.F.R. § 1010.610.

       12.     “IC4LC” shall mean International Company for Legal Consulting, an unregistered

and unincorporated Lebanese business entity that purportedly acts as a law firm.

       13.     “Invoice” is used in its broadest ordinary sense and shall mean a list of goods

shipped or services provided and amounts owed for same.

       14.     “Iraq Telecom” shall mean Iraq Telecom Limited and any present or former

officers, directors, employees, agents or consultants of Iraq Telecom Limited.

       15.     “Korek” shall mean Korek Telecom Company LLC and (1) its parent IHL; (2) any

present or former officers, directors, employees, agents or consultants of Korek Telecom Company




                                                  3
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 48 of 97




LLC. or IHL; and (3) any accounts held by Korek at (a) IBL Bank SAL, including but not limited

to account number 007 002 244 0700 716 016; and/or (b) HSBC Bank Middle East Limited UAE

Branch, including but not limited to account number 02 225 224 14 35.

       16.     “Korek S.A.L.” shall mean Korek Telecom S.A.L. and any present or former

officers, directors, employees, agents or consultants of Korek Telecom S.A.L. Korek S.A.L. is a

separate and distinct entity from Korek.

       17.     “Mr. Aqrawi” shall mean Abdulhameed Abdullah Mohammed Salih Aqrawi (also

referred to as Mr. Akrawi and/or Mr. Akravi, etc.), one of the CS Ltd. Directors.

       18.     “Mr. Azar” shall mean Michel Azar, who conducts business under the name of

IC4LC.

       19.     “Mr. Barzani” shall mean Sirwan Saber Mustafa and/or Sirwan Saber Mustafa

Barzani, one of the CS Ltd Directors and the Statutory Manager of Korek under Iraqi law.

       20.     “Mr. Jundi” shall mean Nozad Hussein Jundi, one of the CS Ltd Directors.

       21.     “Mr. Rahmeh” means Raymond Samir Zina Rahmeh (also sometimes referred to

as Mr. Rimon Rahmeh and/or Mr. Rahme), the Independent Director of IHL nominated by CS Ltd.

       22.     “Transaction(s)” shall mean all deposits, withdrawals, incoming wire transfers,

outgoing wire transfers, charges, payments, purchases, returns, bank fees, checks, travelers checks,

letters of credit and drafts typically made between a customer of a bank (including a foreign bank)

and the bank itself.

       23.     “You,” “Your” and/or “Standard Chartered” shall mean Standard Chartered, N.A.

and any parents, subsidiaries, affiliates, segments, or divisions both presently existing and those

that previously existed, and any present or former officers, directors, employees, consultants,




                                                 4
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 49 of 97




contractors, agents or members of the board of directors or board of trustees for Standard

Chartered, N.A.

       24.     The terms “any” and “each” should be understood to include and encompass “all.”

       25.     Where appropriate, the singular form of a word should be interpreted in the plural

and vice versa, to acquire the broadest possible meeting.




                                                5
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 50 of 97




                                        INSTRUCTIONS

       1.      The obligations and rules of construction set forth in Rule 45 of the Federal Rules

of Civil Procedure are incorporated in these Requests. A copy of Rule 45 sections (c), (d), (e) and

(g) is attached to the subpoena.

       2.      Unless otherwise stated in a specific Request, these Requests seek responsive

information and Documents authored, generated, disseminated, drafted, produced, reproduced or

otherwise created or distributed or relating to the period January 1, 2011 through the present.

       3.      With respect to the documents produced, You shall produce them as they are kept

in Your usual course of business, including, if applicable, in their native format. A draft of a

Document is unique and separate from the final version of that Document. All drafts of each

Document are to be produced, without abbreviation or redaction.

       4.      Each Request seeks production of each Document in its entirety, without

abbreviation or redaction, including, without limitation, all attachments, transmittal sheets, notes,

cover letters, exhibits, enclosures, and all drafts and non-identical copies of each Document.

       5.      Documents attached to each other shall not be separated and shall be produced

together.

       6.      A Document with handwritten, typewritten or other recorded notes, editing marks,

etc., is a separate, unique Document and is not, and shall not be deemed to be, identical to one

without such modifications, additions, or deletions.

       7.      Each Request shall be construed independently, and no Request shall be viewed as

limiting the scope of any other Request.

       8.      If no Documents are responsive to a particular Request, You are to state that no

responsive Documents exist for that particular Request.




                                                 6
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 51 of 97




       9.      If any Document or any part of a Document responsive to a Request is withheld

from production on the basis of any claim of privilege, You shall submit, in lieu of such Document,

a written statement identifying: (a) the nature of the privilege (including attorney work product)

which is being claimed; (b) the general subject matter of the Document and a description of the

file or other location where it was found; (c) the type or general nature of the Document (i.e.,

whether it is a letter, memorandum, invoice, email, etc.) and the number of pages of which it

consists; (d) the date of the Document; (e) the author(s) and recipient(s) of the Document; and (f)

the addresses of the Document and any other recipients.

       10.     You are further requested to provide all non-privileged portions of Documents

containing material over which a claim of privilege has been asserted by excising, concealing, or

otherwise protecting the portions for which a privilege is asserted, but only to the extent that such

excise, concealment, or other protection is strictly necessary for the purposes of the claim of

privilege.

       11.     The Requests in this Rider are continuing in nature. If, after producing the

requested Documents, You obtain or become aware of any further responsive Documents, You

must produce to Defendant such additional Documents. Such additional Documents are to be

promptly produced at the offices of Quinn Emanuel Urquhart & Sullivan, LLP, 51 Madison

Avenue, 22nd Floor, New York, NY 10010.

       12.     Unless otherwise indicated, the Documents requested include all Documents in

Your possession, custody or control. Without limitation of the terms “possession, custody or

control,” as used in the preceding sentence, a Document is in Your possession, custody or control

if You have actual possession or custody or the right or practical ability to obtain the Document or

a copy thereof upon demand from one or more of Your affiliates, parents, subsidiaries, divisions,




                                                 7
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 52 of 97




related companies or predecessors-in-interest, officers, directors, employees, agents, consultants,

representatives, independent contractors, advisors, attorneys and any other person or public or

private entity that has actual physical possession thereof.

       13.     If a Document is partially responsive, the whole Document shall be produced with

no redactions for responsiveness.




                                                  8
       Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 53 of 97




                  CATEGORIES OF DOCUMENTS TO BE PRODUCED

  I.     RELATIONSHIP BETWEEN STANDARD CHARTERED AND BYBLOS/BPC

         1.    Documents and Communications Concerning the nature and terms of the

relationship between Standard Chartered and Byblos and/or BPC, including any Contracts,

Agreements or other Documents relating to any correspondent banking services provided by

Standard Chartered to Byblos and/or BPC, either directly or through a third party.

         2.    Documents and Communications sufficient to show the identifying information,

including account number(s) and ultimate beneficial owner(s), of each past and current

Correspondent Account held by Standard Chartered on behalf of Byblos and/or BPC.

         3.    Documents and Communications sufficient to show the identities of each

individual, corporation or other entity authorized to access or control, either directly or

indirectly, each of Byblos’s and/or BPC’s Correspondent Accounts with Standard Chartered.

         4.    All Documents and Communications Concerning Standard Chartered’s Due

Diligence Investigation(s) of Byblos and/or BPC, if any, to the extent such Investigation(s)

concerned, related to, involved and/or mentioned Korek, Korek S.A.L., the CS Ltd Directors, Mr.

Rahmeh, and/or Mr. Azar.

  II. TRANSACTIONS BETWEEN KOREK AND BYBLOS/BPC

         5.    All Documents and Communications Concerning Transactions between Korek

and BPC account number 033180 (IBAN Number LB81 0035 0004 0000 0000 0003 3180),

which were processed through or otherwise involved the Correspondent Accounts of Byblos or

BPC with Standard Chartered, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;




                                                9
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 54 of 97




         (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of the Transaction; (iii) the originating account(s) of each Transaction;
(iv) beneficial owner(s) of the originating account(s); (v) identity of any intermediary banks; (vi)
receiving account(s) of each Transaction; (vii) beneficial owner(s) of the receiving account(s);
(viii) stated purpose or reason for each Transaction; (ix) special instructions relating to the
Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

         (c)    Any Contracts, Agreements, or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and BPC account number 033180 (IBAN Number LB81
0035 0004 0000 0000 0003 3180).




                                                10
Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 55 of 97




                  Exhibit D
               Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 56 of 97
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________ Districtofof
                                                                             New  York
                                                                               __________
   In re Ex Parte Application of Iraq Telecom Limited                         )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                        The Bank of New York Mellon, N.A.
To:
                                                   225 Liberty Street, New York, New York 10286
                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
            See Rider (attached)


 Place: Quinn Emanuel Urquhart & Sullivan, LLP                                          Date and Time:
           51 Madison Avenue, 22nd Floor, New York, NY 10010
                                                                                                             10/15/2018 10:00 am

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Iraq Telecom Limited                                                     , who issues or requests this subpoena, are:
Kristin N. Tahler, Quinn Emanuel Urquhart & Sullivan, LLP, 865 S. Figueroa St., 10th Floor, Los Angeles, California
90017, Tel: (213) 443-3000 Fax: (213) 443-3100
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 57 of 97
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 58 of 97
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 59 of 97




                                              RIDER

       Iraq Telecom Limited (“Iraq Telecom”) serves this subpoena on The Bank of New York

Mellon, N.A. (“The Bank of New York Mellon”) pursuant to 28 U.S.C. § 1782(a) and Fed. R. Civ.

P. 45. Please produce the following documents, as set forth in the Requests for Production (the

“Requests”) in accordance with the definitions and instructions that appear below.

                                         DEFINITIONS

       Unless otherwise defined, all words and phrases used herein shall be accorded their usual

meaning and shall be interpreted in their common, ordinary sense. As used in these Requests, the

words set forth below shall be defined as follows:

       1.      “Agreement” is used in its broadest ordinary sense and shall mean any oral or

written act or arrangement regarding a course of action, including but not limited to Contracts (as

defined below).

       2.      “BPC” shall mean Banque Pharaon & Chiha, which was acquired by Byblos

(defined below) in 2016, and any present or former (1) affiliates, subsidiaries, and branches of

BPC; and (2) officers, directors, employees, agents or consultants of BPC.

       3.      “Byblos” shall mean Byblos Bank, which acquired BPC in 2016, and any present

or former (1) affiliates, subsidiaries, and branches of Byblos; and (2) officers, directors,

employees, agents or consultants of Byblos.

       4.      “Communication(s)” is used in its broadest ordinary sense and shall mean any

manner or means of disclosure, transfer or exchange of facts, information, ideas, opinions,

inquiries or thoughts, whether by written, oral, mechanical, telephonic, electronic or some other

means of communication, and shall include the information transmitted. For the avoidance of




                                                1
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 60 of 97




doubt, the term “Communication” shall encompass pictures, photographs, recordings, text

messages or any other means of capturing information.

       5.      “Concerning,” is used in its broadest usual and customary meaning, and, in

addition, shall mean directly or indirectly, in whole or in part, alluding to, analyzing, assessing,

characterizing, commenting on, connected with, constituting, containing an implicit reference to,

describing,   disclosing,   discussing,   evidencing,   explaining,   identifying,   memorializing,

mentioning, noting, pertaining to, recording, referring to, reflecting, regarding, relating to,

representing, showing, stating, suggesting, summarizing, supporting, touching upon, underlying,

or otherwise involving the subject matter of the specified Request.

       6.      “Contract” is used in its broadest ordinary sense and shall mean a legally binding

Agreement between two or more persons.

       7.      “Correspondent Account(s)” shall mean all vostro accounts (i.e., account(s) held

by a correspondent bank on behalf of another bank) maintained or held by The Bank of New York

Mellon on behalf of IBL Bank (defined below), BPC or Byblos.

       8.      “CS Ltd” shall mean Korek International (Management) Ltd, a Cayman Islands

company that holds a 56% share in International Holdings Limited (“IHL”), the parent company

of Korek (defined below).

       9.      “CS Ltd Director” shall mean the directors nominated by CS Ltd to serve on the

Board of Directors of IHL, which includes Messrs. Aqrawi, Barzani and Jundi (each of whom is

defined below).

       10.     “Document(s)” shall mean all Electronically Stored Information, data, images, and

system information (e.g., logs or “metadata” created by a computer system detailing and tracking

events on the system, including changes to documents), and all written, printed, typed,




                                                 2
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 61 of 97




photographed, or graphic matter of every type or description, whether comprised of letters, words,

numbers, pictures, sounds or symbols, or any combination thereof, and whether in paper form or

stored on audiotape, videotape, computer, electronic, magnetic or other media (including, for

example, correspondence, electronic mail, text messages, instant message dialogues, calendars,

drawings, spreadsheets, databases, notes, invoices, contracts, facsimiles, voicemail messages,

telephone messages and presentations). The term “Document(s)” specifically includes all drafts,

versions, revisions, amendments, modifications, changes or notes related thereto, including all

non-identical copies such as those that include marginalia, deletions or alterations, or other printed,

stamped, post-it or handwritten revisions or notations.          This definition also includes any

attachments, enclosures, or other matter affixed to or incorporated by reference within any other

Documents responsive to these Requests.

       11.     “Due Diligence Investigation” shall mean the investigation of a foreign bank

undertaken by a U.S. bank prior to entering into a banking relationship with said foreign bank,

including the opening of a correspondent account. Such investigations include any actions taken

pursuant to the obligations set forth in 31 U.S.C. § 5318(i) and 31 C.F.R. § 1010.610.

       12.     “IBL Bank” shall mean IBL Bank SAL, and any present or former (1) affiliates,

subsidiaries, and branches of IBL Bank SAL; and (2) officers, directors, employees, agents or

consultants of IBL Bank SAL.

       13.     “IBL Loan” shall mean the USD 150 million loan made by IBL Bank to Korek

(defined below) pursuant to the Term Loan Agreement, dated December 21, 2011, and any

supplemental agreements thereto.

       14.     “IC4LC” shall mean International Company for Legal Consulting, an unregistered

and unincorporated Lebanese business entity that purportedly acts as a law firm.




                                                  3
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 62 of 97




       15.     “Invoice” is used in its broadest ordinary sense and shall mean a list of goods

shipped or services provided and amounts owed for same.

       16.     “Iraq Telecom” shall mean Iraq Telecom Limited and any present or former

officers, directors, employees, agents or consultants of Iraq Telecom Limited.

       17.     “Korek” shall mean Korek Telecom Company LLC and (1) its parent IHL; (2) any

present or former officers, directors, employees, agents or consultants of Korek Telecom Company

LLC. or IHL; and (3) any accounts held by Korek at IBL Bank, including but not limited to account

number 007 002 244 0700 716 016.

       18.     “Korek S.A.L.” shall mean Korek Telecom S.A.L. and any present or former

officers, directors, employees, agents or consultants of Korek Telecom S.A.L. Korek S.A.L. is a

separate and distinct entity from Korek.

       19.     “Mr. Aqrawi” shall mean Abdulhameed Abdullah Mohammed Salih Aqrawi (also

referred to as Mr. Akrawi and/or Mr. Akravi, etc.), one of the CS Ltd. Directors.

       20.     “Mr. Azar” shall mean Michel Azar, who conducts business under the name of

IC4LC.

       21.     “Mr. Barzani” shall mean Sirwan Saber Mustafa and/or Sirwan Saber Mustafa

Barzani, one of the CS Ltd Directors and the Statutory Manager of Korek under Iraqi law.

       22.     “Mr. Jundi” shall mean Nozad Hussein Jundi, one of the CS Ltd Directors.

       23.     “Mr. Rahmeh” means Raymond Samir Zina Rahmeh (also sometimes referred to

as Mr. Rimon Rahmeh and/or Mr. Rahme), the Independent Director of IHL nominated by CS Ltd.

       24.     “Suppliers” shall mean (a) any and all of the following entities: (i) Darin Group,

(ii) D&A Offshore SAL, (iii) DoubleU, (iv) K-Energy, (v) Halabja Group, (vi) ZR Collection, (vii)

ZR Group, (viii) IC4LC, and/or (ix) any other entities which, based on information available to




                                                4
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 63 of 97




The Bank of New York Mellon, Korek made payments for goods and/or services; (b) any parents,

subsidiaries, affiliates, segments, or divisions both presently existing and those that previously

existed of the entities set forth in sub-part (a) of this paragraph, and/or (c) any present or former

officers, directors, employees, consultants, contractors, agents or members of board of directors or

board of trustees of the entities set forth in sub-part (a) of this paragraph.

        25.     “Transaction(s)” shall mean all deposits, withdrawals, incoming wire transfers,

outgoing wire transfers, charges, payments, purchases, returns, bank fees, checks, travelers checks,

letters of credit and drafts typically made between a customer of a bank (including a foreign bank)

and the bank itself.

        26.     “You,” “Your” and/or “The Bank of New York Mellon” shall mean The Bank of

New York Mellon, N.A. and any parents, subsidiaries, affiliates, segments, or divisions both

presently existing and those that previously existed, and any present or former officers, directors,

employees, consultants, contractors, agents or members of the board of directors or board of

trustees for The Bank of New York Mellon, N.A.

        27.     The terms “any” and “each” should be understood to include and encompass “all.”

        28.     Where appropriate, the singular form of a word should be interpreted in the plural

and vice versa, to acquire the broadest possible meeting.




                                                   5
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 64 of 97




                                        INSTRUCTIONS

        1.     The obligations and rules of construction set forth in Rule 45 of the Federal Rules

of Civil Procedure are incorporated in these Requests. A copy of Rule 45 sections (c), (d), (e) and

(g) is attached to the subpoena.

        2.     Unless otherwise stated in a specific Request, these Requests seek responsive

information and Documents authored, generated, disseminated, drafted, produced, reproduced or

otherwise created or distributed or relating to the period January 1, 2011 through December 31,

2012.

        3.     With respect to the documents produced, You shall produce them as they are kept

in Your usual course of business, including, if applicable, in their native format. A draft of a

Document is unique and separate from the final version of that Document. All drafts of each

Document are to be produced, without abbreviation or redaction.

        4.     Each Request seeks production of each Document in its entirety, without

abbreviation or redaction, including, without limitation, all attachments, transmittal sheets, notes,

cover letters, exhibits, enclosures, and all drafts and non-identical copies of each Document.

        5.     Documents attached to each other shall not be separated and shall be produced

together.

        6.     A Document with handwritten, typewritten or other recorded notes, editing marks,

etc., is a separate, unique Document and is not, and shall not be deemed to be, identical to one

without such modifications, additions, or deletions.

        7.     Each Request shall be construed independently, and no Request shall be viewed as

limiting the scope of any other Request.




                                                 6
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 65 of 97




       8.      If no Documents are responsive to a particular Request, You are to state that no

responsive Documents exist for that particular Request.

       9.      If any Document or any part of a Document responsive to a Request is withheld

from production on the basis of any claim of privilege, You shall submit, in lieu of such Document,

a written statement identifying: (a) the nature of the privilege (including attorney work product)

which is being claimed; (b) the general subject matter of the Document and a description of the

file or other location where it was found; (c) the type or general nature of the Document (i.e.,

whether it is a letter, memorandum, invoice, email, etc.) and the number of pages of which it

consists; (d) the date of the Document; (e) the author(s) and recipient(s) of the Document; and (f)

the addresses of the Document and any other recipients.

       10.     You are further requested to provide all non-privileged portions of Documents

containing material over which a claim of privilege has been asserted by excising, concealing, or

otherwise protecting the portions for which a privilege is asserted, but only to the extent that such

excise, concealment, or other protection is strictly necessary for the purposes of the claim of

privilege.

       11.     The Requests in this Rider are continuing in nature. If, after producing the

requested Documents, You obtain or become aware of any further responsive Documents, You

must produce to Defendant such additional Documents. Such additional Documents are to be

promptly produced at the offices of Quinn Emanuel Urquhart & Sullivan, LLP, 51 Madison

Avenue, 22nd Floor, New York, NY 10010.

       12.     Unless otherwise indicated, the Documents requested include all Documents in

Your possession, custody or control. Without limitation of the terms “possession, custody or

control,” as used in the preceding sentence, a Document is in Your possession, custody or control




                                                 7
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 66 of 97




if You have actual possession or custody or the right or practical ability to obtain the Document or

a copy thereof upon demand from one or more of Your affiliates, parents, subsidiaries, divisions,

related companies or predecessors-in-interest, officers, directors, employees, agents, consultants,

representatives, independent contractors, advisors, attorneys and any other person or public or

private entity that has actual physical possession thereof.

       13.     If a Document is partially responsive, the whole Document shall be produced with

no redactions for responsiveness.




                                                  8
       Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 67 of 97




                    CATEGORIES OF DOCUMENTS TO BE PRODUCED

  I.     DOCUMENT REQUESTS RELATING TO IBL BANK

              A. Relationship between The Bank of New York Mellon and IBL Bank

         1.      Documents and Communications sufficient to show the nature and terms of IBL

Bank’s relationship with The Bank of New York Mellon, including but not limited to any

Agreements or Contracts relating to correspondent banking services provided by The Bank of New

York Mellon to IBL Bank, either directly or through a third party.

         2.      Documents and Communications sufficient to show the identifying information,

including account number(s) and ultimate beneficial owner(s), of each of IBL Bank’s past and

current Correspondent Accounts with The Bank of New York Mellon.

         3.      Documents and Communications sufficient to show the identities of each

individual, corporation or other entity authorized to access or control, either directly or

indirectly, each of IBL Bank’s past and current Correspondent Accounts with The Bank of New

York Mellon.

         4.      All Documents and Communications Concerning The Bank of New York

Mellon’s Due Diligence Investigation(s) of IBL Bank to the extent such Investigations

concerned, related to, or referenced Korek, Korek S.A.L., the CS Ltd Directors, Mr. Rahmeh, the

Suppliers, and/or Mr. Azar.

              B. Transactions Relating to the IBL Loan

         5.      All Documents and Communications Concerning the IBL Loan, including but not

limited to IBL Bank’s instructions to The Bank of New York Mellon as to how it should

maintain, dispense or transfer funds associated with the IBL Loan once received in IBL’s

Correspondent Account(s) with The Bank of New York Mellon.




                                                9
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 68 of 97




       6.       All Documents and Communications Concerning Transactions between Korek

and IBL Bank which (1) were processed through or otherwise involved IBL Bank’s

Correspondent Account(s) with The Bank of New York Mellon, and (2) relate to, reference or

otherwise involve the IBL Loan, including but not limited to:

       (a)      Copies of SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the

Transactions;

       (b)      Any Documents and Communications sufficient to show the (i) amount of each
Transaction; (ii) date of the Transaction; (iii) originating account of the Transaction (e.g., Korek’s
IBL Bank account); (iv) beneficial owner of the originating account; (v) the intermediary bank(s)
involved in the Transaction, if any; (vi) receiving account of the Transaction (e.g., the IBL Bank
account into which IBL Bank received loan payments); (vii) beneficial owner of the receiving
account; (viii) stated purpose or reason for each Transaction; (ix) special instructions relating to
the Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

        (c)   Any Agreements, Contracts or other Documents Concerning the terms of the IBL
Loan, including but not limited to any Agreements or Contracts between (i) IBL Bank and Korek;
(ii) IBL Bank and Korek S.A.L.; (iii) IBL Bank and Mr. Barzani; and (iv) IBL Bank and Mr.
Rahmeh;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)     Any Documents or Communications Concerning divergent, errant or otherwise
suspicious Transactions relating to the IBL Loan, including but not limited to IBL Bank’s
explanations in connection with the same.

       7.       All Documents and Communications Concerning Transactions involving IBL

Bank Account Number 007 002 244 0700 716 016, which (1) were processed through or

otherwise involved IBL Bank’s Correspondent Accounts with The Bank of New York Mellon, and

(2) relate to, reference or otherwise involve the IBL Loan, including but not limited to:

       (a)      Copies of SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the

Transactions;




                                                 10
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 69 of 97




        (b)     Documents and Communications sufficient to show the (i) amount of each
Transaction; (ii) date of the Transaction; (iii) originating account of the Transaction (e.g., the IBL
Bank account into which IBL Bank received loan payments); (iv) beneficial owner of the
originating account; (v) the intermediary bank(s) involved in the Transaction, if any; (vi) receiving
account of the Transaction (e.g., IBL Bank’s own accounts); (vii) beneficial owner of the receiving
account; (viii) stated purpose or reason for each Transaction; (ix) special instructions relating to
the Transaction, if any; (ix) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

       (c)    any Agreements, Contracts or other Documents concerning the terms of the IBL
Loan, including but not limited to any Documents relating to or referencing (i) the collateral
securing repayment of the IBL Loan; or (ii) the interest payments made by Korek pursuant to the
IBL Loan;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

         (e)   any Documents or Communications Concerning divergent, errant or otherwise
suspicious Transactions relating to (i) IBL Bank Account Number 007 002 244 0700 716 016 and
(ii) the IBL Loan, including but not limited to IBL Bank’s explanations in connection with the
same.

        8.      All Documents and Communications Concerning Transactions involving Mr.

Barzani’s IBL Bank Account, which (1) were processed through or otherwise involved IBL

Bank’s Correspondent Accounts with The Bank of New York Mellon, and (2) relate to, reference

or otherwise involve the IBL Loan, including but not limited to:

        (a)     Copies of SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the

Transactions;

        (b)     Documents and Communications sufficient to show the (i) amount of each
Transaction; (ii) date of the Transaction; (iii) originating account of the Transaction (e.g., the IBL
Bank account into which IBL Bank received loan payments); (iv) beneficial owner of the
originating account; (v) the intermediary bank(s) involved in the Transaction, if any; (vi) receiving
account of the Transaction (e.g., Mr. Barzani’s IBL Bank account); (vii) beneficial owner of the
receiving account; (viii) stated purpose or reason for each Transaction; (ix) special instructions
relating to the Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details
of the Transaction, if any;

       (c)    any Agreements, Contracts or other Documents concerning the terms of the IBL
Loan, including but not limited to any Documents relating to or referencing (i) the collateral




                                                   11
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 70 of 97




securing repayment of the IBL Loan; or (ii) the interest payments made by Korek pursuant to the
IBL Loan;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)     any Documents or Communications Concerning divergent, errant or otherwise
suspicious Transactions relating to (i) Mr. Barzani’s IBL Bank Account and (ii) the IBL Loan,
including but not limited to IBL Bank’s explanations in connection with the same.

       9.      All Documents and Communications Concerning Transactions between HSBC

Bank Middle East Limited UAE Branch (“HSBC UAE”) Account Number 022 2525 22 100

and IBL Bank, either directly or indirectly, which (1) were processed through IBL Bank’s

Correspondent Account(s) with the Bank of New York Mellon, and (2) relate to, reference or

otherwise involve the IBL Loan, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

         (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of the Transaction; (iii) the originating account(s) of each Transaction;
(iv) beneficial owner(s) of the originating account(s); (v) identity of any intermediary banks; (vi)
receiving account(s) of each Transaction; (vii) beneficial owner(s) of the receiving account(s);
(viii) stated purpose or reason for each Transaction; (ix) special instructions relating to the
Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

         (c)    Any Contracts, Agreements or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between HSBC UAE Account Number 022 2525 22 100 and IBL Bank.




                                                12
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 71 of 97




              C. Transactions Relating to Korek’s Supplier Payments

        10.      All Documents and Communications Concerning Transactions Between Korek

and the Suppliers, which were processed through or otherwise involved IBL Bank’s

Correspondent Accounts with The Bank of New York Mellon, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

         (b)     Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of the Transaction; (iii) the originating account(s) of each Transaction;
(iii) beneficial owner(s) of the originating account(s); (iv) identity of any intermediary banks; (v)
receiving account(s) of each Transaction; (vi) beneficial owner(s) of the receiving account(s); (vii)
stated purpose or reason for each Transaction; (viii) special instructions relating to the Transaction,
if any; (ix) notify party for the Transaction, if any; and (ix) other details of the Transaction, if any;

         (c)    Any Contracts, Agreements or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and the Suppliers.

        11.      All Documents and Communications Concerning Transactions Between Korek

and IBL Bank account number 169160 (IBAN Number LB 80005200070023020169160014 or

LB80005200070021100169160013), which were processed or otherwise involved IBL Bank’s

Correspondent Accounts with The Bank of New York Mellon, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

         (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) date of the Transaction; (iii) the originating account(s) of each Transaction; (iv)
beneficial owner(s) of the originating account(s); (v) identity of any intermediary banks; (vi)
receiving account(s) of each Transaction; (vii) beneficial owner(s) of the receiving account(s);
(viii) stated purpose or reason for each Transaction; (ix) special instructions relating to the
Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;




                                                   13
      Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 72 of 97




         (c)    Any Contracts, Agreements, or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and IBL Bank account number 169160 (IBAN Number
LB 80005200070023020169160014 or LB80005200070021100169160013).

        12.    All Documents and Communications Concerning Transactions Between Korek

and      the    IBL     Bank       account     associated      with     IBAN       Number       LB

82005200070023010704371010, which were processed or otherwise involved IBL Bank’s

Correspondent Accounts with The Bank of New York Mellon, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

         (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of the Transaction; (iii) the originating account(s) of each Transaction;
(iv) beneficial owner(s) of the originating account(s); (v) identity of any intermediary banks; (vi)
receiving account(s) of each Transaction; (vii) beneficial owner(s) of the receiving account(s);
(viii) stated purpose or reason for each Transaction; (ix) special instructions relating to the
Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

         (c)    Any Contracts, Agreements, or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and IBL Bank account associated with IBAN Number LB
82005200070023010704371010.

        13.    All Documents and Communications Concerning Transactions between Korek

and IBL Bank Account number 700675 (IBAN Number LB 50005200070023010700675013),

which were processed through or otherwise involved IBL Bank’s Correspondent Account(s) with

The Bank of New York Mellon, including but not limited to:



                                                14
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 73 of 97




       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

        (b)     Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of each Transaction; (iii) the originating account(s) of each Transaction
(e.g., Korek’s IBL Bank account); (iv) beneficial owner(s) of the originating account(s); (v)
identity of any intermediary banks; (vi) receiving account(s) of each Transaction (e.g., the
Supplier’s bank accounts); (vii) beneficial owner(s) of the receiving account(s); (viii) stated
purpose or reason for each Transaction; (ix) special instructions relating to the Transaction, if any;
(x) notify party for the Transaction, if any; and (xi) other details of the Transaction, if any;

         (c)    Any Contracts, Agreements, or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and IBL Bank account number 700675 (IBAN Number
LB 50005200070023010700675013).

       14.     All Documents and Communications Concerning Transactions between Korek

and IBL Bank Account number 403599 (IBAN number LB45 0052 0004 0023 0104 0359

9015), which were processed through or otherwise involved IBL Bank’s Correspondent

Account(s) with The Bank of New York Mellon, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

        (b)     Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of each Transaction; (iii) the originating account(s) of each Transaction
(e.g., Korek’s IBL Bank account); (iv) beneficial owner(s) of the originating account(s); (v)
identity of any intermediary banks; (vi) receiving account(s) of each Transaction (e.g., the
Supplier’s bank accounts); (vii) beneficial owner(s) of the receiving account(s); (viii) stated
purpose or reason for each Transaction; (ix) special instructions relating to the Transaction, if any;
(x) notify party for the Transaction, if any; and (xi) other details of the Transaction, if any;

         (c)    Any Contracts, Agreements, or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and




                                                 15
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 74 of 97




       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and IBL Bank account number 403599 (IBAN Number
LB45 0052 0004 0023 0104 0359 9015).

               D. Transactions Involving or Relating to Korek S.A.L.

        15.       All Documents and Communications relating to IBL Bank’s relationship, if any,

with Korek S.A.L., including but not limited to:

        (a)    Transactions between IBL Bank and Korek S.A.L., which were processed through
or otherwise involved IBL Bank’s Correspondent Accounts with The Bank of New York Mellon;

         (b)    Agreements, Contracts or other Documents relating to, supporting, or purporting to
justify the Transactions discussed in sub-part (a) of this paragraph; and

       (c)     Documents and Communications sufficient to identity Korek S.A.L.’s bank
accounts, including but not limited to: (1) the name of the bank(s) and account number(s); (2)
beneficial owners of such account(s); and (3) any other details relating to Korek S.A.L.’s bank
accounts.

  II. DOCUMENT REQUESTS RELATING TO BPC AND BYBLOS

               A. Relationship between the Bank of New York Mellon and Byblos/BPC

        16.       Documents and Communications Concerning the nature and terms of the

relationship between the Bank of New York Mellon and Byblos and/or BPC, including any

Contracts, Agreements or other Documents relating to any correspondent banking services

provided by The Bank of New York Mellon to Byblos and/or BPC, either directly or through a

third party.

        17.       Documents and Communications sufficient to show the identifying information,

including account number(s) and ultimate beneficial owner(s), of each past and current

Correspondent Account held by The Bank of New York Mellon on behalf of Byblos and/or BPC.

        18.       Documents and Communications sufficient to show the identities of each

individual, corporation or other entity authorized to access or control, either directly or




                                                16
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 75 of 97




indirectly, each of Byblos’s and/or BPC’s Correspondent Accounts with The Bank of New York

Mellon.

       19.      All Documents and Communications Concerning The Bank of New York

Mellon’s Due Diligence Investigation(s) of Byblos and/or BPC, if any, to the extent such

Investigation(s) concerned, related to, involved and/or mentioned Korek, Korek S.A.L., the CS

Ltd Directors, Mr. Rahmeh, Mr. Azar, or the Suppliers.

             B. Transactions between Korek and Byblos/BPC

       20.      All Documents and Communications Concerning Transactions between Korek

and BPC account number 033180 (IBAN Number LB81 0035 0004 0000 0000 0003 3180),

which were processed through or otherwise involved Byblos’s or BPC’s Correspondent Accounts

with The Bank of New York Mellon, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

         (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of each Transaction; (iii) the originating account(s) of each Transaction;
(iv) beneficial owner(s) of the originating account(s); (v) identity of any intermediary banks; (vi)
receiving account(s) of each Transaction; (vii) beneficial owner(s) of the receiving account(s);
(viii) stated purpose or reason for each Transaction; (ix) special instructions relating to the
Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

         (c)    Any Contracts, Agreements, or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and BPC account number 033180 (IBAN Number LB81
0035 0004 0000 0000 0003 3180).




                                                 17
Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 76 of 97




                  Exhibit E
               Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 77 of 97
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________ Districtofof
                                                                             New  York
                                                                               __________
   In re Ex Parte Application of Iraq Telecom Limited                         )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                             Wells Fargo Bank, N.A.
To:
                                                   375 Park Avenue, New York, New York 10152
                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
            See Rider (attached)


 Place: Quinn Emanuel Urquhart & Sullivan, LLP                                          Date and Time:
           51 Madison Avenue, 22nd Floor, New York, NY 10010
                                                                                                             10/15/2018 10:00 am

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Iraq Telecom Limited                                                     , who issues or requests this subpoena, are:
Kristin N. Tahler, Quinn Emanuel Urquhart & Sullivan, LLP, 865 S. Figueroa St., 10th Floor, Los Angeles, California
90017, Tel: (213) 443-3000 Fax: (213) 443-3100
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 78 of 97
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 79 of 97
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 80 of 97




                                              RIDER

       Iraq Telecom Limited (“Iraq Telecom”) serves this subpoena on Wells Fargo Bank, N.A.

(“Wells Fargo”) pursuant to 28 U.S.C. § 1782(a) and Fed. R. Civ. P. 45. Please produce the

following documents, as set forth in the Requests for Production (the “Requests”) in accordance

with the definitions and instructions that appear below.

                                          DEFINITIONS

       Unless otherwise defined, all words and phrases used herein shall be accorded their usual

meaning and shall be interpreted in their common, ordinary sense. As used in these Requests, the

words set forth below shall be defined as follows:

       1.      “Agreement” is used in its broadest ordinary sense and shall mean any oral or

written act or arrangement regarding a course of action, including but not limited to Contracts (as

defined below).

       2.      “Communication(s)” is used in its broadest ordinary sense and shall mean any

manner or means of disclosure, transfer or exchange of facts, information, ideas, opinions,

inquiries or thoughts, whether by written, oral, mechanical, telephonic, electronic or some other

means of communication, and shall include the information transmitted. For the avoidance of

doubt, the term “Communication” shall encompass pictures, photographs, recordings, text

messages or any other means of capturing information.

       3.      “Concerning,” is used in its broadest usual and customary meaning, and, in

addition, shall mean directly or indirectly, in whole or in part, alluding to, analyzing, assessing,

characterizing, commenting on, connected with, constituting, containing an implicit reference to,

describing,   disclosing,   discussing,   evidencing,   explaining,   identifying,   memorializing,

mentioning, noting, pertaining to, recording, referring to, reflecting, regarding, relating to,




                                                 1
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 81 of 97




representing, showing, stating, suggesting, summarizing, supporting, touching upon, underlying,

or otherwise involving the subject matter of the specified Request.

       4.      “Contract” is used in its broadest ordinary sense and shall mean a legally binding

Agreement between two or more persons.

       5.      “Correspondent Account(s)” shall mean all vostro accounts (i.e., account(s) held

by a correspondent bank on behalf of another bank) maintained or held by Wells Fargo on behalf

of IBL Bank (defined below).

       6.      “CS Ltd” shall mean Korek International (Management) Ltd, a Cayman Islands

company that holds a 56% share in International Holdings Limited (“IHL”), the parent company

of Korek (defined below).

       7.      “CS Ltd Director” shall mean the directors nominated by CS Ltd to serve on the

Board of Directors of IHL, which includes Messrs. Aqrawi, Barzani and Jundi (each of whom is

defined below).

       8.      “Document(s)” shall mean all Electronically Stored Information, data, images, and

system information (e.g., logs or “metadata” created by a computer system detailing and tracking

events on the system, including changes to documents), and all written, printed, typed,

photographed, or graphic matter of every type or description, whether comprised of letters, words,

numbers, pictures, sounds or symbols, or any combination thereof, and whether in paper form or

stored on audiotape, videotape, computer, electronic, magnetic or other media (including, for

example, correspondence, electronic mail, text messages, instant message dialogues, calendars,

drawings, spreadsheets, databases, notes, invoices, contracts, facsimiles, voicemail messages,

telephone messages and presentations). The term “Document(s)” specifically includes all drafts,

versions, revisions, amendments, modifications, changes or notes related thereto, including all




                                                2
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 82 of 97




non-identical copies such as those that include marginalia, deletions or alterations, or other printed,

stamped, post-it or handwritten revisions or notations.          This definition also includes any

attachments, enclosures, or other matter affixed to or incorporated by reference within any other

Documents responsive to these Requests.

       9.      “Due Diligence Investigation” shall mean the investigation of a foreign bank

undertaken by a U.S. bank prior to entering into a banking relationship with said foreign bank,

including the opening of a correspondent account. Such investigations include any actions taken

pursuant to the obligations set forth in 31 U.S.C. § 5318(i) and 31 C.F.R. § 1010.610.

       10.     “IBL Bank” shall mean IBL Bank SAL, and any present or former (1) affiliates,

subsidiaries, and branches of IBL Bank SAL; and (2) officers, directors, employees, agents or

consultants of IBL Bank SAL.

       11.     “IBL Loan” shall mean the USD 150 million loan made by IBL Bank to Korek

(defined below) pursuant to the Term Loan Agreement, dated December 21, 2011, and any

supplemental agreements thereto.

       12.     “IC4LC” shall mean International Company for Legal Consulting, an unregistered

and unincorporated Lebanese business entity that purportedly acts as a law firm.

       13.     “Invoice” is used in its broadest ordinary sense and shall mean a list of goods

shipped or services provided and amounts owed for same.

       14.     “Iraq Telecom” shall mean Iraq Telecom Limited and any present or former

officers, directors, employees, agents or consultants of Iraq Telecom Limited.

       15.     “Korek” shall mean Korek Telecom Company LLC and its parent IHL and any

present or former officers, directors, employees, agents or consultants of Korek Telecom Company

LLC. or IHL.




                                                  3
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 83 of 97




        16.     “Korek” shall mean Korek Telecom Company LLC and (1) its parent IHL; (2) any

present or former officers, directors, employees, agents or consultants of Korek Telecom Company

LLC. or IHL; and (3) any accounts held by Korek at IBL Bank, including but not limited to account

number 007 002 244 0700 716 016.

        17.     “Mr. Aqrawi” shall mean Abdulhameed Abdullah Mohammed Salih Aqrawi (also

referred to as Mr. Akrawi and/or Mr. Akravi, etc.), one of the CS Ltd. Directors.

        18.     “Mr. Azar” shall mean Michel Azar, who conducts business under the name of

IC4LC.

        19.     “Mr. Barzani” shall mean Sirwan Saber Mustafa and/or Sirwan Saber Mustafa

Barzani, one of the CS Ltd Directors and the Statutory Manager of Korek under Iraqi law.

        20.     “Mr. Jundi” shall mean Nozad Hussein Jundi, one of the CS Ltd Directors.

        21.     “Mr. Rahmeh” means Raymond Samir Zina Rahmeh (also sometimes referred to

as Mr. Rimon Rahmeh and/or Mr. Rahme), the Independent Director of IHL nominated by CS Ltd.

        22.     “Suppliers” shall mean (a) any and all of the following entities: (i) Darin Group,

(ii) D&A Offshore SAL; (iii) DoubleU, (iv) K-Energy, (v) Halabja Group, (vi) ZR Collection, (vii)

ZR Group, (viii) IC4LC, and/or (ix) any other entities which, based on information available to

Wells Fargo, Korek made payments for goods and/or services; (b) any parents, subsidiaries,

affiliates, segments, or divisions both presently existing and those that previously existed of the

entities set forth in sub-part (a) of this paragraph, and/or (c) any present or former officers,

directors, employees, consultants, contractors, agents or members of board of directors or board

of trustees of the entities set forth in sub-part (a) of this paragraph.

        23.     “Transaction(s)” shall mean all deposits, withdrawals, incoming wire transfers,

outgoing wire transfers, charges, payments, purchases, returns, bank fees, checks, travelers checks,




                                                    4
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 84 of 97




letters of credit and drafts typically made between a customer of a bank (including a foreign bank)

and the bank itself.

       24.     “You,” “Your” and/or “Wells Fargo” shall mean Wells Fargo Bank, N.A. and any

parents, subsidiaries, affiliates, segments, or divisions both presently existing and those that

previously existed, and any present or former officers, directors, employees, consultants,

contractors, agents or members of the board of directors or board of trustees for Wells Fargo Bank,

N.A.

       25.     The terms “any” and “each” should be understood to include and encompass “all.”

       26.     Where appropriate, the singular form of a word should be interpreted in the plural

and vice versa, to acquire the broadest possible meeting.




                                                5
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 85 of 97




                                        INSTRUCTIONS

        1.     The obligations and rules of construction set forth in Rule 45 of the Federal Rules

of Civil Procedure are incorporated in these Requests. A copy of Rule 45 sections (c), (d), (e) and

(g) is attached to the subpoena.

        2.     Unless otherwise stated in a specific Request, these Requests seek responsive

information and Documents authored, generated, disseminated, drafted, produced, reproduced or

otherwise created or distributed or relating to the period January 1, 2011 through December 31,

2012.

        3.     With respect to the documents produced, You shall produce them as they are kept

in Your usual course of business, including, if applicable, in their native format. A draft of a

Document is unique and separate from the final version of that Document. All drafts of each

Document are to be produced, without abbreviation or redaction.

        4.     Each Request seeks production of each Document in its entirety, without

abbreviation or redaction, including, without limitation, all attachments, transmittal sheets, notes,

cover letters, exhibits, enclosures, and all drafts and non-identical copies of each Document.

        5.     Documents attached to each other shall not be separated and shall be produced

together.

        6.     A Document with handwritten, typewritten or other recorded notes, editing marks,

etc., is a separate, unique Document and is not, and shall not be deemed to be, identical to one

without such modifications, additions, or deletions.

        7.     Each Request shall be construed independently, and no Request shall be viewed as

limiting the scope of any other Request.




                                                 6
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 86 of 97




       8.      If no Documents are responsive to a particular Request, You are to state that no

responsive Documents exist for that particular Request.

       9.      If any Document or any part of a Document responsive to a Request is withheld

from production on the basis of any claim of privilege, You shall submit, in lieu of such Document,

a written statement identifying: (a) the nature of the privilege (including attorney work product)

which is being claimed; (b) the general subject matter of the Document and a description of the

file or other location where it was found; (c) the type or general nature of the Document (i.e.,

whether it is a letter, memorandum, invoice, email, etc.) and the number of pages of which it

consists; (d) the date of the Document; (e) the author(s) and recipient(s) of the Document; and (f)

the addresses of the Document and any other recipients.

       10.     You are further requested to provide all non-privileged portions of Documents

containing material over which a claim of privilege has been asserted by excising, concealing, or

otherwise protecting the portions for which a privilege is asserted, but only to the extent that such

excise, concealment, or other protection is strictly necessary for the purposes of the claim of

privilege.

       11.     The Requests in this Rider are continuing in nature. If, after producing the

requested Documents, You obtain or become aware of any further responsive Documents, You

must produce to Defendant such additional Documents. Such additional Documents are to be

promptly produced at the offices of Quinn Emanuel Urquhart & Sullivan, LLP, 51 Madison

Avenue, 22nd Floor, New York, NY 10010.

       12.     Unless otherwise indicated, the Documents requested include all Documents in

Your possession, custody or control. Without limitation of the terms “possession, custody or

control,” as used in the preceding sentence, a Document is in Your possession, custody or control




                                                 7
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 87 of 97




if You have actual possession or custody or the right or practical ability to obtain the Document or

a copy thereof upon demand from one or more of Your affiliates, parents, subsidiaries, divisions,

related companies or predecessors-in-interest, officers, directors, employees, agents, consultants,

representatives, independent contractors, advisors, attorneys and any other person or public or

private entity that has actual physical possession thereof.

       13.     If a Document is partially responsive, the whole Document shall be produced with

no redactions for responsiveness.




                                                  8
       Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 88 of 97




                    CATEGORIES OF DOCUMENTS TO BE PRODUCED

  I.     DOCUMENT REQUESTS RELATING TO IBL BANK AND THE IBL LOAN

              A. Relationship between Wells Fargo and IBL Bank

         1.      Documents and Communications sufficient to show the nature and terms of IBL

Bank’s relationship with Wells Fargo, including but not limited to any Agreements or Contracts

relating to correspondent banking services provided by Wells Fargo to IBL Bank, either directly

or through a third party.

         2.      Documents and Communications sufficient to show the identifying information,

including account number(s) and ultimate beneficial owner(s), of each of IBL Bank’s past and

current Correspondent Accounts with Wells Fargo.

         3.      Documents and Communications sufficient to show the identities of each

individual, corporation or other entity authorized to access or control, either directly or

indirectly, each of IBL Bank’s past and current Correspondent Accounts with Wells Fargo.

         4.      All Documents and Communications Concerning Wells Fargo’s Due Diligence

Investigation(s) of IBL Bank to the extent such Investigations concerned, related to, or referenced

Korek, Korek S.A.L., the CS Ltd Directors, Mr. Rahmeh, the Suppliers, and/or Mr. Azar.

              B. Transactions Relating to the IBL Loan

         5.      All Documents and Communications Concerning the IBL Loan, including but not

limited to IBL Bank’s instructions to Wells Fargo as to how it should maintain, dispense or

transfer funds associated with the IBL Loan once received in IBL’s Correspondent Account(s)

with Wells Fargo.

         6.      All Documents and Communications Concerning Transactions between Korek

and IBL Bank which (1) were processed through or otherwise involved IBL Bank’s




                                                9
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 89 of 97




Correspondent Account(s) with Wells Fargo, and (2) relate to, reference or otherwise involve the

IBL Loan, including but not limited to:

       (a)      Copies of SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the

Transactions;

       (b)      Documents and Communications sufficient to show the (i) amount of each
Transaction; (ii) date of the Transaction; (iii) originating account of the Transaction (e.g., Korek’s
IBL Bank account); (iv) beneficial owner of the originating account; (v) the intermediary bank(s)
involved in the Transaction, if any; (vi) receiving account of the Transaction (e.g., the IBL Bank
account into which IBL Bank received loan payments); (vii) beneficial owner of the receiving
account; (viii) stated purpose or reason for each Transaction; (ix) special instructions relating to
the Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

        (c)   Any Agreements, Contracts or other Documents Concerning the terms of the IBL
Loan, including but not limited to any Agreements or Contracts between (i) IBL Bank and Korek;
(ii) IBL Bank and Korek S.A.L.; (iii) IBL Bank and Mr. Barzani; and (iv) IBL Bank and Mr.
Rahmeh;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)      Any Documents or Communications Concerning divergent, errant or otherwise

suspicious Transactions relating to the IBL Loan, including but not limited to IBL Bank’s

explanations in connection with the same.

       7.       All Documents and Communications Concerning Transactions involving IBL

Bank Account Number 007 002 244 0700 716 016, which (1) were processed through or

otherwise involved IBL Bank’s Correspondent Accounts with Wells Fargo, and (2) relate to,

reference or otherwise involve the IBL Loan, including but not limited to:

       (a)      Copies of SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the

Transactions;

       (b)      Documents and Communications sufficient to show the (i) amount of each
Transaction; (ii) date of the Transaction; (iii) originating account of the Transaction (e.g., the IBL
Bank account into which IBL Bank received loan payments); (iv) beneficial owner of the



                                                 10
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 90 of 97




originating account; (v) the intermediary bank(s) involved in the Transaction, if any; (vi) receiving
account of the Transaction (e.g., IBL Bank’s own accounts); (vii) beneficial owner of the receiving
account; (viii) stated purpose or reason for each Transaction; (viii) special instructions relating to
the Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

       (c)    any Agreements, Contracts or other Documents concerning the terms of the IBL
Loan, including but not limited to any Documents relating to or referencing (i) the collateral
securing repayment of the IBL Loan; or (ii) the interest payments made by Korek pursuant to the
IBL Loan;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

         (e)   any Documents or Communications Concerning divergent, errant or otherwise
suspicious Transactions relating to (i) IBL Bank Account Number 007 002 244 0700 716 016 and
(ii) the IBL Loan, including but not limited to IBL Bank’s explanations in connection with the
same.

        8.      All Documents and Communications Concerning Transactions involving Mr.

Barzani’s IBL Bank Account, which (1) were processed through or otherwise involved IBL

Bank’s Correspondent Accounts with Wells Fargo, and (2) relate to, reference or otherwise involve

the IBL Loan, including but not limited to:

        (a)     Copies of SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the

Transactions;

        (b)     Documents and Communications sufficient to show the (i) amount of each
Transaction; (ii) date of the Transaction; (iii) originating account of the Transaction (e.g., the IBL
Bank account into which IBL Bank received loan payments); (iv) beneficial owner of the
originating account; (v) the intermediary bank(s) involved in the Transaction, if any; (vi) receiving
account of the Transaction (e.g., Mr. Barzani’s IBL Bank account); (vii) beneficial owner of the
receiving account; (viii) stated purpose or reason for each Transaction; (ix) special instructions
relating to the Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details
of the Transaction, if any;

       (c)    any Agreements, Contracts or other Documents concerning the terms of the IBL
Loan, including but not limited to any Documents relating to or referencing (i) the collateral
securing repayment of the IBL Loan; or (ii) the interest payments made by Korek pursuant to the
IBL Loan;




                                                   11
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 91 of 97




        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)     any Documents or Communications Concerning divergent, errant or otherwise
suspicious Transactions relating to (i) Mr. Barzani’s IBL Bank Account and (ii) the IBL Loan,
including but not limited to IBL Bank’s explanations in connection with the same.

       9.      All Documents and Communications Concerning Transactions Between HSBC

Middle East Limited UAE Branch (“HSBC UAE”) Account Number 022 2525 22 100 and

IBL Bank, either directly or indirectly, which (1) were processed through IBL Bank’s

Correspondent Account(s) with Wells Fargo, and (2) relate to, reference or otherwise involve the

IBL Loan, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

         (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of the Transaction; (iii) the originating account(s) of each Transaction;
(iv) beneficial owner(s) of the originating account(s); (v) identity of any intermediary banks; (vi)
receiving account(s) of each Transaction; (vii) beneficial owner(s) of the receiving account(s);
(viii) stated purpose or reason for each Transaction; (ix) special instructions relating to the
Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

         (c)    Any Contracts, Agreements or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between HSBC UAE Account Number 022 2525 22 100 and IBL Bank.

  II. DOCUMENT REQUESTS RELATING TO TRANSACTIONS WITH KOREK’S
      SUPPLIERS

       10.     All Documents and Communications Concerning Transactions Between Korek

and the Suppliers, which were processed through or otherwise involved IBL Bank’s

Correspondent Accounts with Wells Fargo, including but not limited to:




                                                12
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 92 of 97




       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

         (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of the Transaction; (iii) the originating account(s) of each Transaction;
(iv) beneficial owner(s) of the originating account(s); (v) identity of any intermediary banks; (vi)
receiving account(s) of each Transaction; (vii) beneficial owner(s) of the receiving account(s);
(viii) stated purpose or reason for each Transaction; (ix) special instructions relating to the
Transaction, if any; (x) notify party for the Transaction, if any; and (xi) other details of the
Transaction, if any;

         (c)    Any Contracts, Agreements or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and the Suppliers.

       11.     All Documents and Communications Concerning Transactions Between Korek

and IBL Bank account number 169160 (IBAN Number LB 80005200070023020169160014 or

LB80005200070021100169160013), which were processed or otherwise involved IBL Bank’s

Correspondent Accounts with Wells Fargo, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

        (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the originating account(s) of each Transaction; (iii) beneficial owner(s) of the
originating account(s); (iv) identity of any intermediary banks; (v) receiving account(s) of each
Transaction; (vi) beneficial owner(s) of the receiving account(s); (vii) stated purpose or reason for
each Transaction; (viii) special instructions relating to the Transaction, if any; (ix) notify party for
the Transaction, if any; and (ix) any other details of the Transaction, if any;

         (c)    Any Contracts, Agreements, or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and




                                                  13
      Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 93 of 97




       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and IBL Bank account number 169160 (IBAN Number
LB 80005200070023020169160014 or LB80005200070021100169160013).

        12.    All Documents and Communications Concerning Transactions Between Korek

and      the    IBL      Bank       account      associated      with      IBAN       Number        LB

82005200070023010704371010, which were processed or otherwise involved IBL Bank’s

Correspondent Accounts with Wells Fargo, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

        (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the originating account(s) of each Transaction; (iii) beneficial owner(s) of the
originating account(s); (iv) identity of any intermediary banks; (v) receiving account(s) of each
Transaction; (vi) beneficial owner(s) of the receiving account(s); (vii) stated purpose or reason for
each Transaction; (viii) special instructions relating to the Transaction, if any; (ix) notify party for
the Transaction, if any; and (ix) other details of the Transaction, if any;

         (c)    Any Contracts, Agreements, or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and IBL Bank account associated with IBAN Number LB
82005200070023010704371010.

        13.    All Documents and Communications Concerning Transactions between Korek

and IBL Bank Account number 700675 (IBAN Number LB 50005200070023010700675013),

which were processed through or otherwise involved IBL Bank’s Correspondent Account(s) with

Wells Fargo, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

        (b)    Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of each Transaction; (iii) the originating account(s) of each Transaction
(e.g., Korek’s IBL Bank account); (iv) beneficial owner(s) of the originating account(s); (v)



                                                  14
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 94 of 97




identity of any intermediary banks; (vi) receiving account(s) of each Transaction (e.g., the
Supplier’s bank accounts); (vii) beneficial owner(s) of the receiving account(s); (viii) stated
purpose or reason for each Transaction; (ix) special instructions relating to the Transaction, if any;
(x) notify party for the Transaction, if any; and (xi) other details of the Transaction, if any;

         (c)    Any Contracts, Agreements, or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and IBL Bank account number 700675 (IBAN Number
LB 50005200070023010700675013).

       14.     All Documents and Communications Concerning Transactions between Korek

and IBL Bank Account number 403599 (IBAN number LB45 0052 0004 0023 0104 0359

9015), which were processed through or otherwise involved IBL Bank’s Correspondent

Account(s) with Wells Fargo, including but not limited to:

       (a)    Copies of all SWIFT Message Types (MT) 100’s, 200’s, 900’s relating to the
Transactions;

        (b)     Any Documents and Communications Concerning the (i) amount of each
Transaction; (ii) the date of each Transaction; (iii) the originating account(s) of each Transaction
(e.g., Korek’s IBL Bank account); (iv) beneficial owner(s) of the originating account(s); (v)
identity of any intermediary banks; (vi) receiving account(s) of each Transaction (e.g., the
Supplier’s bank accounts); (vii) beneficial owner(s) of the receiving account(s); (viii) stated
purpose or reason for each Transaction; (ix) any special instructions relating to the Transaction;
(x) notify party for the Transaction, if any; and (xi) other details of the Transaction, if any;

         (c)    Any Contracts, Agreements, or Invoices relating to, supporting or purporting to
justify the Transactions;

        (d)     Any Documents and Communications Concerning the identity of the individuals or
entities that approved and/or authorized the Transactions; and

       (e)    Any Documents and Communications Concerning divergent, errant or otherwise
suspicious Transactions between Korek and IBL Bank account number 403599 (IBAN Number
LB45 0052 0004 0023 0104 0359 9015).




                                                 15
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 95 of 97




  III. DOCUMENT REQUESTS RELATING TO IBL BANK’S RELATIONSHIP WITH
       KOREK S.A.L.

       15.     All Documents and Communications relating to IBL Bank’s relationship, if any,

with Korek S.A.L., including but not limited to:

        (a)    Transactions between IBL Bank and Korek S.A.L., which were processed through
or otherwise involved IBL Bank’s Correspondent Accounts with Wells Fargo;

         (b)    Agreements, Contracts or other Documents relating to, supporting, or purporting to
justify the Transactions discussed in sub-part (a) of this paragraph; and

       (c)     Documents and Communications sufficient to identity Korek S.A.L.’s bank
accounts, including but not limited to: (1) the name of the bank(s) and account number(s); (2)
beneficial owners of such account(s); and (3) any other details relating to Korek S.A.L.’s bank
accounts.




                                               16
Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 96 of 97




                  Exhibit F
    Case 1:18-mc-00458-LGS-OTW Document 2-1 Filed 10/05/18 Page 97 of 97




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE:

 EX PARTE APPLICATION OF IRAQ
 TELECOM LIMITED FOR AN
 EXPEDITED ORDER TO TAKE                         Case No. _____________
 DISCOVERY PURSUANT TO 28 U.S.C. §
 1782

 Applicant.

                                   [PROPOSED] ORDER

       Upon consideration of the Ex Parte Application of Iraq Telecom Limited for Expedited

Judicial Assistance Pursuant to 28 U.S.C. § 1782 (the “Application”) and all papers submitted in

support thereof, the Court finds that (1) the statutory requirements of 28 U.S.C. § 1782 are

satisfied; and (2) the factors identified by the United States Supreme Court in Intel Corp v.

Advanced Micro Devices, Inc., 542 U.S. 241 (2004), weigh in favor of granting the Application.

       It is therefore ORDERED that the Application is GRANTED. Iraq Telecom Limited is

authorized to serve the draft subpoenas annexed as Exhibits A through E to the Declaration of

Kristin Tahler upon Citibank, N.A., HSBC Bank (USA), N.A., Standard Chartered International

(USA) Ltd., The Bank of New York Mellon, N.A., and Wells Fargo Bank, N.A. These entities are

directed to respond to such subpoenas pursuant to the Federal Rules of Civil Procedure and the

Local Rules of this Court.

       SO ORDERED.

 Dated:



                                                 United States District Judge
